UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [x] Annual Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended May 31, 2007. or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 . Commission File Number 001-12671 THE HARTCOURT COMPANIES, INC. (Exact name of registrant as specified in its charter) Utah 87-0400541 (State of incorporation) (IRS Employer Identification No.) Room 1405, China Enterprise Tower Complex, No. 2, Hua Shan Road, Shanghai, China 200040 (Address of principal executive offices, including zip code) (86 21) 62723088 (Registrant's telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, US$0.001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[X] No Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.[] Yes[X] No Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. (See definition of “accelerated filer and large accelerated filer” inRule 12b-2 of the Exchange Act).(Check one): Large accelerated filer [] Accelerated filer [] Non-Accelerated filer [X] Indicate by check mark wither the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X] The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter on November30, 2006 was US$ 14 million. The number of shares of common stock outstanding as of the latest practicable date, September 11, 2007, was 207,440,725. THE HARTCOURT COMPANIES, INC. FISCAL 2-K INDEX Item Page PART I ITEM 1: Business 5 ITEM 1A:Risk Factors 10 ITEM 1B:Unresolved Staff Comments 16 ITEM 2: Properties 16 ITEM 3: Legal Proceedings 16 ITEM 4: Submission of Matters to a Vote of Security Holders 16 PART II ITEM 5: Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 ITEM 6: Selected Financial Data 19 ITEM 7: Management's Discussion and Analysis of Financial Condition and Results of Operations 20 ITEM 7A:Quantitative and Qualitative Disclosures About Market Risk 29 ITEM 8: Financial Statements and Supplementary Data 30 ITEM 9: Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 54 ITEM 9A:Controls and Procedures 54 ITEM 9B: Other Information 55 PART III ITEM 10: Directors, Executive Officers and Corporate Governance 55 ITEM 11: Executive Compensation 58 ITEM 12: Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 67 ITEM 13: Certain Relationships and Related Transactions, and Director Independence 69 ITEM 14: Principal Accountant Fees and Services 69 PART IV ITEM 15: Exhibits and Financial Statement Schedules 70 Signatures As used in this Annual Report on Form 10-K, the terms “we”, “our” or “us” mean The Hartcourt Companies, Inc., a Utah corporation and its consolidated subsidiaries, unless the context indicates otherwise. Special Note on Forward-Looking Statements Certain statements contained in this report (including information incorporated by reference) are “forward-looking statements” and are intended to be covered by the safe harbor provided for under Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Our forward-looking statements include our current expectations and projections about future results, performance, prospects and opportunities. We have tried to identify these forward-looking statements by using words such as “may,” “might,” “will,” “expect,” “anticipate,” “believe,” “could,” “intend,” “plan,” “estimate” and similar expressions. These forward-looking statements are based on information currently available to us and are expressed in good faith and believed to have a reasonable basis. However, our forward-looking statements are subject to a number of risks, uncertainties and other factors that could cause our actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements. These risks, uncertainties and other factors include, but are not limited to, those set forth under Item 1A Risk Factors. Given these risks and uncertainties, readers are cautioned not to place undue reliance on our forward-looking statements. All subsequent written and oral forward-looking statements attributable to The Hartcourt Companies, Inc. or to persons acting on our behalf are expressly qualified in their entirety by these cautionary statements. Except as required by federal securities laws, we do not intend to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. PART I ITEM 1. BUSINESS. General We were incorporated in Utah in 1983. Historically, we have been in the business of selling information technology products in the People’s Republic of China (the “PRC”).However, in August of 2006 we decided to move away from that business and instead enter the business of vocational/training and education services in the PRC.On June 13, 2007, we entered into an memorandum of understanding to sell our historic IT distribution and sales business.We are in the process of obtaining necessary third party approvals to consummate this sale. Available Information We file annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements and all other reports, and amendments to these reports, required of public companies with the SEC. The public may read and copy the materials we file with the SEC at the SEC's Public Reference Room at 100 F Street NE, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. The SEC also maintains a website at http://www.sec.gov that contains reports, proxy and information statements and other information regarding issuers that file electronically with the SEC. We make available free of charge on the Investor Relations section of our corporate website all of the reports we file with the SEC as soon as reasonably practicable after the reports are filed. Copies of our fiscal 2007 Form 10-K may also be obtained without charge by accessing a link to the SEC website on our website or contacting Ms. Ni Tingting, The Hartcourt Companies, Inc., Room 1405, China Enterprise Tower Complex, No. 2, Hua Shan Road, Shanghai, China 200040 or by calling(86 21) 62723088. Business Overview Vocational and Technical Education Business Before deciding to enter into the Chinese vocational and training marketplace, we conducted a feasibility study. We believe that vocational schools in China, which have over US$10 billion annual revenues, provide a good investment opportunity. In China, when students graduate from secondary schools (grade 9), they have two educational options: (a) high schools or (b) middle vocational schools. In 2005, there were 21 million secondary school graduates, of which 8.8 million chose to go to high schools and 6.6 million chose to go to middle vocational schools. In 2005, the total number of middle vocational school students was about 16 million. High school graduates also have two educational options: (a) bachelor degree colleges and (b) higher vocational schools. Middle vocational school students are allowed to be admitted by higher vocational schools if they pass the required tests.Higher vocational school students are to be admitted to bachelor degree colleges if they pass the required tests. In 2005, there were 6.7 million high school graduates and 7 million high vocational school students. 5 The Chinese government believes that there should be more vocational schools and graduates than degree colleges and graduates for the healthy development of China’s economy. All levels of government are required to speed up the development of vocational education.The goal of the Chinese government is, by 2010, to recruit 8 million middle vocational students, the same size as the number of high school students, and more high vocational students than college students. In August 2006, after reviewing our business condition, its competitive position, and opportunities in China, we decided to change our business by focusing on the post-secondary education market in China to take advantage of the on-going demand for skilled workers and growing post-secondary age population. We plan to not only acquire the target schools, but also to run these schools actively by putting together strong faculty teams, incentive plans and strategic expansion programs. Following the change of strategic direction, we have entered into memorandums of understanding with several target vocational education providers in 2006, and we have signed definitive agreements with Yucai (as defined below) and China Princely (as defined below). On May 15, 2007, the acquisition of China Princely closed. In June 2007, the Company entered into a MOU with Chongqing Zhengda Software Group Co., Ltd to acquire a 100% equity interests in its two subsidiaries: Chongqing Zhengda Education Group and Chongqing Zhengda Hengling Co., Ltd. We have conducted due diligence for the proposed acquisition and a proxy statement for this transaction will be sent out to the selling shareholders for approval. On December 28, 2006, we entered into a definitive agreement to acquire a 51% equity interest in Taishun Yucai Senior School in Zhejiang Province China (“Yucai”), a high school education and vocational training service provider located in Wenzhou, Zheijiang PRC. The remaining 49% of the equity interests in Yucai will be held by Yucai’s current shareholders. Under the terms of the purchase agreement, the purchase price that we agreed to pay for the acquisition is $2,000,000 cash and 5,500,000 shares of our restricted common stock. Pursuant to the purchase agreement, the $2,000,000 cash will be payable in three installments within one year after closing of the acquisition and the 5,500,000 shares will be payable upon closing of the acquisition. The lead selling shareholder and his fellow selling shareholders together with Yucai have jointly guaranteed that we will receive a minimum of $554,487 (RMB 4,325,000) in terms of profit and management fees for each of the three years following closing (2007-2009).In the event that the net profit is less than the guaranteed amount to the Company, the lead selling shareholder and his fellow selling shareholders shall make up the discrepancy before December 31 of each year in respect thereof.We have guaranteed that the average 3-day closing price of our shares on the days immediately prior to the one year anniversary of the closing date will be not less than $0.50 per share.In the event that the share price is less than $0.50, we shall credit additional cash or issue new restricted shares. The transaction is subject to government approval. We cannot predict whether or when such approval will be obtained. On May15, 2007 we closed the purchase of 100% of the equity interests in China Princely Education Technology Development Company Limited (“China Princely”), an authorized accrediting organization for China vocational education located in Beijing, PRC. Under the terms of the purchase agreement, we paid to the shareholders of China Princely 5,400,000 shares of our restricted common stock.The cash consideration of $39,180 (RMB300,000) and a $274,258 (RMB2,100,000) of capital injection in China Princely was also due at closing.As of the date of filing the 10-K, by mutual agreement of the parties, we have not paid this amount.The primary current shareholder of China Princely has personally guaranteed that the net profit of China Princely will be not less than $256,000 (RMB2,000,000) for the calendar year 2007, while we have guaranteed that the average 3-day closing price of our shares on the days immediately prior to the one year anniversary of the closing date will be not less than $0.50 per share. In the event that the share price is less than $0.50, we shall credit additional cash or issue new restricted shares. China Princely has since changed its name to Hartcourt Princely Education Technology Development (Beijing) Co., Ltd. 6 IT Distribution Business Historically, through our subsidiaries, Shanghai Huaqing Enterprise Development Co., Ltd (“Huaqing Shanghai”) and Shanghai Control Tech, we have been a distributor of internationally well-known brand-named IT hardware products and related software and services. The main products distributed are Samsung branded notebooks and monitors. We also provided audio and video conference products and related services. Almost all of our revenue for the last two fiscal years was attributed to distribution revenues from sales of IT products in China. As a result of our business decision to move away from the IT distribution business, in September 2006, we entered into a definitive sales and purchase agreement to sell our interest in Besteffort Investments Ltd (“Besteffort”). In October 2006, the Company has completed the transfer of legal ownership of Bestefffort to the purchaser. The Company already received $200,000 selling consideration and the rest balance of $100,600 net is expected to be received not later November 30, 2007. Prior to this sale, Besteffort Investments Ltd held indirectly 90% equity interest in Shanghai Control Tech, which was the distributor of Radvision video conference products in China. Shanghai Control Tech ceased its operations on January1, 2006 primarily because Radvision terminated its distribution agreement with it.The revenue of Shanghai Control Tech was derived almost exclusively from the Radvision business. We have entered into a nonbinding Memorandum of Understanding (the "MOU") to sell our 51% interest in Shanghai Huaqing Corporation Development Co., Ltd.The MOU is nonbinding, subject to execution of a definitive agreement, and subject to the receipt of required third party consents and approvals.The contemplated purchase price is US$525,491. In addition, a shareholder of Huaqing Shanghai will return 997,550 shares of our common stock to the individual or entity designated by us. This sale, if consummated, will complete our transition from the information technology distribution business to the business of operating vocational and technical educational schools. Corporate Structure We are incorporated in Utah and conduct business solely in China through wholly and majority owned subsidiaries and indirectly majority owned subsidiaries in order to comply with China's foreign ownership restrictions. As of May 31, 2007, we owned 100% of three British Virgin Island (“BVI”) incorporated companies: (1) Hartcourt China Inc., (2) Hartcourt Capital Inc., and (3) AI-Asia Inc. All three of these BVI subsidiaries are holding companies for assets located in China.Hartcourt Capital Inc. owns 100% of Hartcourt Hi-Tech Investment (Shanghai) Inc. Hartcourt Hi-Tech Investment (Shanghai) Inc., through its employees as nominees, owns 100% of Shanghai Jiumeng Information Technology Co., Ltd. (“Jiumeng Shanghai”). Hartcourt Hi-Tech Investment (Shanghai) Inc., and Shanghai Jiumeng Information Technology Co., Ltd. are located in Shanghai, China. AI-Asia, Inc. owns 100% of Hartcourt Education Investment Management Consulting (Shanghai) Co., Ltd (former name is AI-Asia (Shanghai) Information Technology, Inc), located in Shanghai, China. The Company owns 51% equity interest in Huaqing Shanghai through Jiumeng Shanghai. Huaqing Shanghai is located in Shanghai, China. 7 Through Jiumeng Shanghai, we own 51% of the equity interests of Huaqing Shanghai, our main operating subsidiary for the Samsung distribution business. Chinese investment regulations do not explicitly allow foreign companies such as Hartcourt to own Chinese entities. As such, Hartcourt uses Jiumeng Shanghai, a Chinese legal entity owned by its employees, as the registered owner of a 51% equity stake of Huaqing Shanghai in China. In 2006, we transferred all of our equity interest invested in Jiumeng Shanghai held previously by certain employees who acted as nominees to Mr. Victor Zhou, the Chief Executive Officer of the Company who is a citizen of PRC. Now, Mr. Zhou serves as our nominee. He has signed a nominee agreement to pledge all his rights in Jiumeng Shanghai to us. We have entered into a series of contractual agreements with our subsidiary Huaqing Shanghai, its shareholders and our nominees. As a result of these contractual agreements, we are considered the majority beneficiary of all of our subsidiaries and, accordingly, we consolidate all of our subsidiaries' results of operations in our financial statements.The contractual agreements provide us with substantial ability to control Huaqing Shanghai. Pursuant to these contractual agreements: · our nominees have granted to us an irrevocable proxy and power of attorney to exercise the right to appoint the majority of directors in Huaqing Shanghai; · the shareholders of Huaqing Shanghai may not enter into any transactions that may materially affect its assets, liabilities, equity or operations without our prior written consent; · any dividend or other payment for shareholder benefits received by our nominees from Huaqing Shanghai on our behalf is to be paid to us directly; · we may purchase or transfer the entire equity interest in, or all the assets of Huaqing Shanghai held by our nominees on our behalf for a purchase price of the lower of RMB 1 or the lowest price permitted under PRC law when and if such purchase is permitted by PRC law or our nominees cease to be directors of Huaqing Shanghai or employees of Hartcourt; · our nominees have pledged their equity interest in Huaqing Shanghai to us to secure the payment obligations of acquisitions of controlling interests in Huaqing Shanghai, under the sales and purchase agreements between us and the shareholders of Huaqing Shanghai; · our nominees will not transfer, sell, pledge, dispose of or create any encumbrance on their equity interest in Huaqing Shanghai without our prior written consent. Our contractual arrangements with Huaqing Shanghai, its shareholders and our nominees may only be amended with the approval of the audit committee of our board of directors. 8 In the opinion of our PRC legal counsel: · the ownership structures of our subsidiariesare in compliance with existing PRC laws and regulations; · our contractual agreements with Huaqing Shanghai, its shareholders and our nominees are valid and binding, and will not result in any violation of PRC laws or regulations currently in effect; · the business operations of our subsidiary are in compliance with existing PRC laws and regulations in all material aspects; and · the enforcement of foreign judgments made by courts outside of the PRC has no direct and automatic affect in the PRC, but these judgments may be recognized and enforced by a PRC court in accordance with the bilateral or international treaties to which the PRC is a party, or subject to the principles of reciprocity upon finding the judgment does not conflict with the fundamental principles, sovereignty, security and public interests of the PRC. There are, however, substantial uncertainties regarding the interpretation and application of current or future PRC laws and regulations. Accordingly, we cannot assure you that the PRC regulatory authorities will not ultimately take a view that is contrary to the opinion of our PRC legal counsel. If the PRC government finds that the agreements that establish the structure for operating our China businesses do not comply with PRC government restrictions on foreign investment in our industry, we could be compelled to restructure the transaction or dispose of a particular subsidiary. In April, 2004, the China Ministry of Commerce officially announced that foreign investors such as us, would be allowed to establish wholly or majority foreign-owned wholesale and retail enterprises in the PRC starting from December 11, 2004. We have engaged a PRC law firm to study the newly effective regulations and the steps we could take to apply for the relevant business license in view of the relaxed foreign equity ownership rules in the wholesale sector in regard to our Samsung distribution business. Intellectual Property None. Employees As of August 22, 2007, we had approximately 80 employees, all of which were located in China.We believe our future success and growth will depend on our ability to attract and retain qualified employees in all areas of our business. We do not currently have any collective bargaining agreements with our employees, and we believe employee relations are generally good. Although we have employment-related agreements with a number of key employees, these agreements do not guarantee continued service. We believe we offer reasonable compensation and a good working environment. However, we face intense competition for qualified employees, and we expect to face continuing challenges in recruiting and retention. 9 ITEM 1A.RISK FACTORS. IMPORTANT FACTORS THAT MAY AFFECT OUR BUSINESS, OUR OPERATING RESULTS AND OUR STOCK PRICE In addition to the other information contained in this 10-K report, you should carefully read and consider the following risk factors. If any of these risks actually occur, our business, financial condition or operating results could be materially adversely affected and the trading price of our common stock could decline. RISKS RELATING TO THE VOCATIONAL TRAINING BUSINESS WE EXPECT TO MAKE A SIGNIFICANT INVESTMENT IN OUR NEW BUSINESS STRATEGIES AND INITIATIVES, INCLUDING ACQUISITIONS, WHICH COULD DISRUPT OUR BUSINESS AND HAVE ADVERSE EFFECT ON OUR OPERATING RESULTS. Our decision to changeour business by focusing on the vocational/training and education market in China will require us to invest in new business strategies and engage in acquisitions that complement our strategic direction. Such endeavors involve significant risks and uncertainties, including distraction of management’s attention away from normal business operations; inability to raise the funds needed to close acquisitions; insufficient revenue generation to offset liabilities assumed and expenses associated with the strategy; difficulty in the integration of new employees, business systems and technology; inability to adapt to challenges of a new market; exposure to new regulations; and issues not discovered in our due diligence process. These factors could materially adversely affect our operating results or financial condition. WE EXPECT TO EXPERIENCE SIGNIFICANT COMPETITION FROM BOTH PRIVATE AND PUBLIC EDUCATION INSTITUTIONS. We will face competition from non-profit private entities and from the public school system and public colleges, including those that offer distance-learning programs.Most of our competitors in both the private and public sector have greater financial and other resources than us. Many public and private colleges and universities, as well as other private career-oriented schools in the market, offer programs similarly, which intensifies the competition. Public institutions often receive government subsidies, government and foundation grants, tax-deductible contributions and other financial resources generally not available to private schools. Accordingly, public institutions may have facilities and equipment superior to those in the private sector, and can offer lower tuition prices. In addition, we may be subject to a variety of regulations which may adversely affect our ability to operate profitably. IF WE CANNOT FIND AND ACQUIRE THE TARGET SCHOOLS, OUR STRATEGY WILL LIKELY FAIL. 10 As we expand our education business, our growth and success will depend upon attracting students and generating revenue through tuition. Moreover, we intend to implement our strategy through an aggressive acquisition plan. We intend to develop our educational operation assets by acquiring existing schools, especially those ones which were built around, or used the faculty capacity of, the Ministry of Education (MOE) universities and colleges. However, as the profitable schools may not desire to be sold, such acquisitions may be more expensive or be impossible to effect. Moreover, although MOE has set a timeline to privatize all vocational schools and educational institutions that offer degrees lower than a Bachelor’s degree by 2010, there are still a number of political barriers for foreign invested companies, such as Hartcourt, to engage in the education business. Thus, if we cannot find and acquire the target schools, our strategy may fail. OUR EDUCATION BUSINESS WILL BE HIGHLY SEASONAL. Because most students want their vocational training during already established vacation periods, generally during the first and third fiscal quarters, we expect our education business to be highly seasonal. We may have more students attending courses and as a result earn most of our revenues during that time. To the extent we do not provide training to students during the peak seasons, we will lose opportunities. This seasonality may cause our operating results to vary considerably from quarter to quarter and significantly impact our liquidity position. WE HAVE INCURRED SIGNIFICANT LOSSES IN THE PAST AND HAVE A HISTORY OF NEGATIVE CASH FLOW FROM OPERATIONS AND MAY NOT ACHIEVE OR SUSTAIN CONSISTENT PROFITABILITY, WHICH COULD RESULT IN A DECLINE IN THE VALUE OF OUR COMMON STOCK OR OUR INABILITY TO SUPPORT OUR OPERATIONS OR FUTURE CAPITAL REQUIREMENTS. We have received a report from our independent auditors expressing a “going concern” qualification due to our historical operating losses and recurring negative working capital. We have incurred net losses and experienced negative cash flows from operations in the last 6 years. As of May 31, 2007, we had an accumulated deficit of approximately US$69 million. As we move out of IT business and into the education business, our losses likely will increase in the near future. Whether we can achieve cash flow levels sufficient to support our operations, and whether we will then be able to maintain positive cash flow, we cannot predict. Unless such cash flow levels are achieved, we will need to borrow additional funds or sell debt or equity security, or some combination thereof, to provide funding for our operations. There can be no assurances that any additional debt or equity financing will be available to us on acceptable terms, if at all. The inability to obtain debt or equity financing could have a material adverse effect on our operating results, and as a result we could be required to cease or significantly reduce our operations, seek a merger partner or sell additional securities on terms that may be disadvantageous to shareholders. In addition, irrespective of our revenue, we may not achieve or sustain profitability in future periods. WE MAY HAVE TO ISSUE ADDITIONAL STOCK PURSUANT TO OUR ACQUISITION AGREEMENTS IF OUR STOCK IS NOT QUOTED AT AT LEAST $0.50 PER SHARE, RESULTING IN DILUTION TO SHAREHOLDERS. 11 RISKS ASSOCIATED WITH OUR IT DISTRIBUTION BUSINESS. Until we sell what remains of our IT distribution business, we will continue to be subject to various risks associated with the IT business, including the following: IF WE CANNOT MAINTAIN DISTRIBUTION AGREEMENTS WITH OUR KEY VENDORS DURING THE TRANSITION PERIOD TO OUR NEW BUSINESS, OUR ON-GOING BUSINESS WILL BE SEVERELY IMPACTED OR FAIL. All of our revenue in the previous fiscal years was generated from sales of Samsung products. We sign an annual distribution contract with Samsung. There is no guarantee the distribution contract will be renewed. If our relationship with Samsung is severed, we will experience major revenue and profit reductions. IF WE ARE UNABLE TO COMPETE SUCCESSFULLY IN THE HIGHLY COMPETITIVE MARKETS FOR THE NOTEBOOK COMPUTER AND PRODUCTS, INCLUDING OUR CURRENT OR POTENTIAL COMPETITORS GAINING COMPETITIVE ADVANTAGE THROUGH PARTNERING OR ACQUISITION, OUR BUSINESS WILL MATERIALLY BE ADVERSELY AFFECTED. Our IT distribution business is extremely competitive, particularly with respect to prices, quantity and in certain instances, customer relationships. We compete with numerous regional and local distributors of similar products with different brand names. Many of our competitors have longer operating histories in the industry, greater name recognition, larger customer bases and significantly greater financial, technical and marketing resources than ours. Any of our present or future competitors may provide services with significant performance, price, creativity or other advantages over those offered by us. We can provide no assurance that we will be able to compete successfully against our current or future competitors. IF WE ARE UNABLE TO ANTICIPATE CHANGING TECHNOLOGY TRENDS AND CUSTOMER NEEDS, OUR BUSINESS MAY BECOME OBSOLETE AND IRRELEVANT AND OUR BUSINESS WILL BE MATERIALLY ADVERSELY AFFECTED. The IT industry is subject to rapid technological changes. We may not be able to anticipate the emergence of new technologies and its impact on our existing business. Our products or brands that we sell and market might become unattractive to our customers, thereby limiting our ability to recover our initial investment in acquiring these businesses and potentially adversely affecting our future profitability and growth prospects. IF SAMSUNG DOES NOT RENEW OR TERMINATES OUR DISTRIBUTION AGREEMENT, WE WILL NOT HAVE A IT DISTRIBUTION BUSINESS TO SELL. 12 GENERALRISKS ASSOCIATED WITH OUR BUSINESS THE LIQUIDITY OF OUR COMMON STOCK IS AFFECTED BY ITS LIMITED TRADING ABILITY. Shares of our common stock are traded on the OTC Bulletin Board under the symbol "HRCT". There is currently no broadly followed established trading market for our common stock. An "established trading market" may never develop or be maintained. The absence of an active trading market reduces the liquidity of our shares. The trading volume of our common stock historically has been limited and sporadic. As a result of this trading inactivity, the quoted price for our common stock on the OTC Bulletin Board is not necessarily a reliable indicator of its fair market value. Further, if we cease to be quoted, holders would find it more difficult to dispose of, or obtain accurate quotations as to the market value of our common stock, and the market value of our common stock would likely decline. THE LACK OF BUSINESS INSURANCE COVERAGE IN CHINA COULD MATERIALLY AND ADVERSELY AFFECT OUR BUSINESS, FINANCIALCONDITION AND RESULTS OF OPERATION SHOULD ANY MAJOR CATASTROPHIC DISASTER OCCURS. We have limited business insurance coverage in China. The insurance industry in China is still at an early stage of development. In particular, PRC insurance companies offer limited business insurance products. As a result, we do not have any business liability or disruption insurance coverage for our operations in China. Any business disruption, litigation or natural disaster might result in our incurring substantial costs and the diversion of resources. OUR CURRENT CAPITAL STRUCTURE MAY NOT BE SUFFICIENT FOR US TO ACQUIRE NEW BUSINESS OR MAINTAIN ON GOING OPERATIONS. Although we believe that the current capital structure of the Company will be sufficient to allow us to consummate acquisitions, we cannot ascertain the capital requirements for any particular transaction. If our current financial resources prove to be insufficient, either because of the size of the business acquisition or the depletion of the available financial resources in search of acquisitions, we will need to seek additional financing. We cannot assure you that such financing would be available on acceptable terms, if at all. To the extent that additional financing is unavailable when needed to consummate an acquisition, we could be compelled to restructure the transaction or abandon that particular business acquisition. In addition, if we consummate a business combination, we may require additional financing to fund the operations or growth of the business. The failure to secure additional financing could have a material adverse effect on the continued development or growth of our business. None of our officers, directors or shareholders is required to provide any financing to us in connection with or after an acquisition. COMPLIANCE WITH NEW RULES AND REGULATIONS CONCERNING CORPORATE GOVERNANCE MAY BE COSTLY AND TIME CONSUMING. The Sarbanes-Oxley Act of 2002, or Sarbanes-Oxley, requires, among other things, that companies adopt new corporate governance measures and imposes comprehensive reporting and disclosure requirements, sets stricter independence and financial expertise standards for board and audit committee members and imposes increased civil and criminal penalties for companies, their chief executive officers and chief financial officers for securities law violations. These laws, rules and regulations increase the scope, complexity and cost of our corporate governance, reporting and disclosure practices, which could harm our results of operations and divert management's attention from business operations. These new rules and regulations may also make it more difficult and more expensive for us to obtain director and officer liability insurance and make it more difficult for us to attract and retain qualified members of our board of directors, particularly to serve on our audit committee. 13 IF THE PRC GOVERNMENT FINDS THAT THE STRUCTURE FOR OPERATING OUR CHINA BUSINESS DOES NOT COMPLY WITH PRC GOVERNMENT RESTRICTIONS ON FOREIGN INVESTMENT IN THE IT DISTRIBUTION INDUSTRY, WE COULD BE COMPELLED TO RESTRUCTURE OUR INVESTMENT OR ABANDON OUR INVESTMENT. We are a U.S. corporation and we conduct our operations solely in China through our directly owned subsidiaries and indirectly majority-owned subsidiary. To comply with foreign ownership restrictions, we operate our business in China through a subsidiary which is majority owned by our employees who are PRC citizens (our nominees). The nominees have been transferred from certain employees to Victor Zhou, our Chief Executive Officer. We have entered into a series of contractual arrangements with our indirectly owned subsidiary, its shareholders and our nominees. As a result of these contractual arrangements, we are considered the majority beneficiary of all of our subsidiaries and accordingly we consolidate all of our subsidiaries' results of operations in our financial statements. We have in the past received an opinion from PRC legal counsel that: (1) the ownership structures of our subsidiaries is in compliance with existing PRC laws and regulations; (2) our contractual arrangements with each of our subsidiaries, our nominees and its shareholders are valid and binding, and will not result in any violation of PRC laws or regulations currently in effect; (3) the business operations of our subsidiaries are in compliance with existing PRC laws and regulations in all material aspects and (4) the enforcement of foreign judgments made by courts outside the PRC has no direct and automatic operation in the PRC, but these judgments may be recognized and enforced by a PRC court in accordance with a bilateral or international treaty to which PRC is a party, or subject to the principles of reciprocity upon a finding that the judgment does not conflict with fundamental principles, sovereignty, security and public interests of the PRC after review of the judgment. There are, however, substantial uncertainties regarding the interpretation and application of current or future PRC laws and regulations. In addition, there is the possibility that current PRC laws and regulations could change and have an adverse affect on our business operations.Accordingly, we cannot assure you that the PRC regulatory authorities will not ultimately take a view that is contrary to the opinion of our PRC legal counsel. RISKS RELATING TO THE PEOPLE'S REPUBLIC OF CHINA. SUBSTANTIALLY ALL OF OUR ASSETS ARE LOCATED IN CHINA AND SUBSTANTIALLY ALL OF OUR REVENUES ARE DERIVED FROM OUR OPERATIONS IN CHINA. ACCORDINGLY, THE CHINESE LAWS, RULES AND REGULATIONS WHICH CAN BE DIFFERENT FROM THE US LAWS, ARE PREVALENT IN GOVERNING OUR BUSINESS ACTIVITIES IN CHINA. 14 Chinese law and regulations strictly limit the repatriation of assets of Chinese companies. Payments to parties outside of the PRC are governed by the Foreign Exchange Bureau and its Regulations on Foreign Exchange Control (the “Regulations”). Pursuant to the Regulations, a Chinese enterprise may only make payments overseas in very limited circumstances. Chinese enterprises are prohibited from sending payment abroad to cover the liabilities incurred by affiliated entities located overseas. The laws governing Chinese joint ventures require each partner to conduct its business for the benefit of the joint venture and not for the benefit of any particular partner. As a result, one partner may not withdraw funds from the joint venture to pay its own liabilities unrelated to the joint venture. Accordingly, we may not be able to repatriate any profits we realize to the United States so that our shareholders can receive dividends or other distributions from us. Because our directors and officers reside outside of the United States, it may be difficult for you to enforce your rights against them or enforce United States court judgments again them in the PRC. After the consummation of acquisitions, all of our assets are located outside of the United States. It may be difficult for investors in the United States to enforce their legal rights, to effect service of process upon our directors or officers or to enforce judgments of United States courts predicated upon civil liabilities and criminal penalties of our directors and officers under Federal securities laws. Further, it is unclear if extradition treaties now in effect between the United States and the PRC would permit effective enforcement of criminal penalties of the Federal securities laws. 15 ITEM 1B. UNRESOLVED STAFF COMMENTS None ITEM 2. PROPERTIES. Our principal locations, their purposes and the expiration dates for the leases on facilities at those locations are shown in the table below. We have renewal options on many of our leases. Approximate Lease Square Expiration Location Purpose Meters Dates Shanghai, China Principal offices and corporate headquarters 390 July 2009 We also lease warehouse distribution centers and administrative facilities in the markets that we serve.Our management believes that our facilities are well-maintained, adequate for our current needs, and that we will be able to locate additional facilities as needed. See Note 14 to the financial statements for more information about our lease commitments. However, we may need to lease other facilities for our education business ITEM 3. LEGAL PROCEEDINGS. Hartcourt Hi-Tech Investment (Shanghai) Inc. filed a compliant against Beijing Yi Zhi He Lian Information Technology Co., Ltd for returning RMB 1,000,000 (US$131,844)which they owed to us. On December 19, 2006, Beijing Shi Jing Shan District Court entered the Judgment in this case. The court found that Hartcourt Hi-Tech Investment (Shanghai) Inc. had no right to file the compliant against Beijing Yi Zhi He Lian Information Technology Co., Ltd. unless such complaint was designated by Hartcourt Capital, Inc., which signed and bound by the acquisition agreement. The court issued an order overruling the compliant from Hartcourt Hi-Tech Investment (Shanghai), Inc. as the plaintiff. After reviewing the case with attorney, Hartcourt Capital, Inc., as the plaintiff, has filed the compliant on Aug 10, 2007against Beijing Yi Zhi He Lian Information Technology Co., Ltd for returning RMB1,000,000 which they owed. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS A meeting of the shareholders was held on February 24, 2007. A proposal to amend the 2005 Stock Option Plan to increase the number of shares of common stock reserved and available under the 2005 Stock Option Plan from 35,000,000 to 70,000,000 was voted on at the meeting. The proposal received 103,986,442affirmative votes and 683,083 negative votes, 163,904 abstained votes, no withheld votes and no broker non-votes. 16 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information for Common Stock Our common stock is quoted on the NASD's Over-the-Counter Bulletin Board under the symbol "HRCT". The following table sets forth, for the quarters indicated, the range of closing high and low bid prices of our common stock as reported by the NASD Over-the-Counter Bulletin Board, as adjusted for all previously effected stock splits. COMMON STOCK BY QUARTER ENDED HIGH LOW YEAR ENDED MAY 31, 2007 August 31, 2006 US$0.07 US$0.03 November 30, 2006 US$0.08 US$0.05 February 28, 2007 US$0.1 US$0.07 May 31, 2007 US$0.09 US$0.06 YEAR ENDED MAY 31, 2006 August 31, 2005 US$0.07 US$0.08 November 30, 2005 US$0.10 US$0.09 February 28, 2006 US$0.07 US$0.07 May 31, 2006 US$0.05 US$0.04 The last reported sale price of our common stock on the OTC Bulletin Board on August 15, 2007 was US$0.06. As of August 16, 2007 we had approximately 800 shareholders of record. This number does not include shareholders whose shares are held in trust by other entities. The actual number of shareholders is greater than this number of holders of record. Although our common stock is quoted on the OTC Bulletin Board, it trades with limited volume. Consequently, the information provided above may not be indicative of our common stock price under different conditions. We did not pay any cash dividends on our common stock for fiscal year ended on May 31, 2007. We do not anticipate paying any cash dividends on our common stock in the foreseeable future. We currently intend to retain future earnings, if any, to finance operations and the expansion of our business. Recent Sales of Unregistered Securities The following information sets forth the outstanding shares we sold without registration under the Securities Act of 1933 during the year ended May 31, 2007. All transactions were effected in reliance on exemptions from registration under the Securities Act of 1933 for transactions not involving a public offering. We relied upon Regulation S, Rule 903 for all issuances of unregistered securities described below, because all the unregistered securities were issued to individuals who do not reside in the United States. 17 On June 20, 2006, we issued 200,000 shares of our common stock to Jian Zhou valued at $6,000 in lieu of cash payment for consulting services, which were approximately equal to the fair market value of the stock at issue date. On July 5, 2006, we issued 232,000 shares of our common stock to Geoffrey Wei, Victor Zhou and Wilson Li valued at $9,875 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On October 1, 2006, we issued 253,168 shares of our common stock to Geoffrey Wei and Wilson Li valued at $14,000 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On December 4, 2006, we issued 3,709,118 shares of our common stock in an offshore transaction under Regulation S to Mr. Gang Liu and Mr. Jun Xu at US$0.068 per share for gross proceeds of US$252,372. Proceeds will be used for working capital. On January 1, 2007, we issued 196,450 shares of our common stock to Geoffrey Wei and Wilson Li valued at $140,000 in lieu of cash compensation for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On January 1, 2007, we issued 95,474 shares of our common stock valued to Grophia Zhang, Mingdian Chen, Tingting Ni, Feng Wang, Faming Zhang, Yanjin Qiu, Yuekang Wang and Xianghua Qi at $6,492 in lieu of cash payment for employee service compensation, which were approximately equal to the fair market value of the stock at the issuance date. On April 1, 2007, we issued 151,252 shares of our common stock to Geoffrey Wei and Wilson Li valued at $13,000 in lieu of cash compensation for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On May 21, 2007, we issued 5,400,000 shares of our common stock to Haisheng Zhou and Gang Liuvalued at $378,000 for acquisition of China Princely, which were approximately equal to the fair market value of the stock at issue date. Warrants None. Purchases of Equity Securities by the Issuer and Affiliated Purchasers None. 18 Performance Graph The graph below compares the cumulative total return to shareholders on our common stock with the cumulcative total return on NASDAQ Stock Market Index – U.S. (“NASDAQ US Index”) and Morgan Stanley High-Tech Index for the period commencing on January 1, 2002, and ending August 24, 2007. The following graph assumes the investment of US$100 in the Company’s common stock and in the two other indices, and reinvestment of all dividends. The comparisons shown in the graph below are based upon historical data. The stock price performance shown in the graph below is not indicative of, nor intended to forecast, the potential future performance of our common stock. ITEM 6. SELECTED FINANCIAL DATA. Year Ended May 31 Year Ended May 31 Period Ended May 31 Year Ended December 31 2007 2006 2005 2004 2003 2002 Thousands of US Dollars, except per share amount Statement of income Data Net Revenue 74,563 131,699 1,137 Operating income (losses) from continuing operations (1,347 ) (866 ) (286 ) (3,883 ) (92 ) (3,934 ) Income (losses) from continuing operations (1,347 ) (861 ) 123 (4,423 ) (1,453 ) (4,158 ) Net income (loss) (3,786 ) (2,835 ) 123 (13,373 ) (571 ) (2,559 ) Basic and diluted earnings (losses) per weighted average share (0.02 ) (0.01 ) 0.001 (0.076 ) (0.004 ) (0.032 ) Balance Sheet Data Cash and cash equivalents 21 123 599 1,745 3,792 80 Total assets 1,416 3667 8,009 19,732 33,808 4,472 Net current assets (1,157 ) (467 ) (141 ) 2,530 3039 (2,155 ) Net assets 196 2,866 6,761 4,672 14,909 909 Long-term debt Common Stock Data Shares of Common Stock (Year-End) 205,082 194,844 193,739 171,659 171,157 88,518 Shares of Common Stock (Average) 197,513 194,049 191,504 175,646 135,565 80,416 Dividends Paid per Share Book Value Per Share (Year End) (0.02 ) (0.02 ) 0.00 0.03 0.09 0.01 19 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Management discussion and analysis contains comparisons of the results of our operations for the twelve months ended May 31, 2007, the results for the 12 months ended May 31, 2006 and 5 months transitional period ended May 31, 2005. THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Fiscal year ended Fiscal year ended Fiscal year ended May 31 (12 months) May 31 (12 months) May 31 (5 months) 2007 2006 2005 Operating expenses: General and administrative 1,330,560 850,592 279,999 Depreciation and amortization 16,776 15,431 5,845 Total operating expenses 1,347,336 866,023 285,844 Loss from continuing operations before other income/(expenses) (1,347,336 ) (866,023 ) (285,844 ) Other income/(expense): Interest income 688 1,789 3,543 Other - 3,256 2,017 Total other income/(expense) 688 5,045 5,560 Loss from continuing operations (1,346,648 ) (860,978 ) (280,284 ) Discontinued operations: Gain( Loss)from discontinued operations (90,156 ) (145,992 ) 350,241 Provision for loss on disposal of assets pending for sales (2,349,637 ) - - Gain(loss) on disposal of discontinued operations - (1,827,990 ) 53,125 Gain/(loss) from discontinued operations (2,439,793 ) (1,973,982 ) 403,366 NET INCOME/(LOSS) $ (3,786,441 ) $ (2,834,960 ) $ 123,082 OTHER COMPREHENSIVE ITEM: Foreign currency translation gain/(loss) (60,973 ) 111,352 - NET COMPREHENSIVE LOSS $ (3,847,414 ) (2,723,608 ) $ 123,082 20 The following discussion contains forward-looking statements. Forward looking statements are identified by words and phrases such as “anticipate”, “intend”, “expect” and words and phrases of similar import. We caution investors that forward-looking statements are only predictions based on our current expectations about future events and are not guarantees of future performance. Our actual results, performance or achievements could differ materially from those expressed or implied by the forward-looking statements due to risks, uncertainties and assumptions that are difficult to predict, including those set forth in Item 1A above. We encourage you to read those risk factors carefully along with the other information provided in this Report and in our other filings with the SEC before deciding to invest in our stock or to maintain or change your investment. We undertake no obligation to revise or update any forward-looking statement for any reason, except as required by law. You should read this MD&A in conjunction with the Consolidated Financial Statements and Related Notes in Item 8. Critical Accounting Policies In preparing our financial statements, we make estimates, assumptions and judgments that can have a significant impact on our net revenue, operating income or loss and net income or loss, as well as on the value of certain assets and liabilities on our balance sheet. We believe that the estimates, assumptions and judgments involved in the accounting policies described below have the greatest potential impact on our financial statements, so we consider these to be our critical accounting policies. Senior management has discussed the development and selection of these critical accounting policies and their disclosure in this Report with the Audit Committee of our Board of Directors.We believe the following critical accounting policies involve the most complex, difficult and subjective estimates and judgments: revenue recognition; allowance for doubtful accounts; income taxes; stock-based compensation; asset impairment. Revenue Recognition In accordance with generally accepted accounting principles ("GAAP") in the United States, revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed, and collection of the resulting receivable is reasonably assured. Noted below are brief descriptions of the product or service revenues that the Company recognizes in the financial statements contained herein. Revenue from the trading of commodities is recognized as the cash is received.Such revenues are cash basis only, and are not accrued. 21 Revenue from service contracts associated with the investment portfolio is recognized as the cash is received. Such revenues carry significant credit risk, and accrued only when collection is reasonably assured. Payments received in advance are deferred until the service is provided. Amounts collected prior to satisfying the above revenue recognition criteria are included in advance from customers. Allowance for doubtful accountsWe maintain an allowance for doubtful accounts to reduce amounts to their estimated realizable value. A considerable amount of judgment is required when we assess the realization of accounts receivables, including assessing the probability of collection and the current credit-worthiness of each customer. If the financial condition of our customers were to deteriorate, resulting in an impairment of their ability to make payments, an additional provision for doubtful accounts could be required. We initially record a provision for doubtful accounts based on our historical experience, and then adjust this provision at the end of each reporting period based on a detailed assessment of our accounts receivable and allowance for doubtful accounts. In estimating the provision for doubtful accounts, we consider: (i) the aging of the accounts receivable; (ii) trends within and ratios involving the age of the accounts receivable; (iii) the customer mix in each of the aging categories and the nature of the receivable; (iv) our historical provision for doubtful accounts; (v) the credit worthiness of the customer; and (vi) the economic conditions of the customer's industry as well as general economic conditions, among other factors. Income taxes We account for income taxes in accordance with SFAS No. 109, ACCOUNTING FOR INCOME TAXES. SFAS 109 prescribes the use of the liability method. Under this method, deferred tax assets and liabilities are recognized for the future tax consequences attributable to temporary differences between the financial statement carrying amounts and the tax basis of assets and liabilities. Deferred tax assets and liabilities are measured using the enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. We then assess the likelihood that our deferred tax assets will be recovered from future taxable income and to the extent we believe that recovery is not likely, we establish a valuation allowance. To the extent we establish a valuation allowance, or increase or decrease this allowance in a period, we increase or decrease our income tax provision in our statement of operations. If any of our estimates of our prior period taxable income or loss prove to be incorrect, material differences could impact the amount and timing of income tax benefits or payments for any period. The Company operates in several countries. As a result, we are subject to numerous domestic and foreign tax jurisdictions and tax agreements and treaties among the various taxing authorities. Our operations in these jurisdictions are taxed on various bases: income before taxes, deemed profits and withholding taxes based on revenue. The calculation of our tax liabilities involves consideration of uncertainties in the application and interpretation of complex tax regulations in a multitude of jurisdictions across our global operations. 22 We recognize potential liabilities and record tax liabilities for anticipated tax audit issues in the U.S. and other tax jurisdictions based on our estimate of whether, and the extent to which, additional taxes will be due. The tax liabilities are reflected net of realized tax loss carry forwards. We adjust these reserves upon specific events; however, due to the complexity of some of these uncertainties, the ultimate resolution may result in a payment that is different from our current estimate of the tax liabilities. If our estimate of tax liabilities proves to be less than the ultimate assessment, an additional charge to expense would result. If payment of these amounts ultimately proves to be less than the recorded amounts, the reversal of the liabilities would result in tax benefits being recognized in the period when the contingency has been resolved and the liabilities are no longer necessary. Changes in tax laws, regulations, agreements and treaties, foreign currency exchange restrictions or our level of operations or profitability in each taxing jurisdiction could have an impact upon the amount of income taxes that we provide during any given year. Stock-Based Compensation The Company adopted SFAS No.123 (Revised 2004), Share Based Payment (“SFAS No.123R”), under the modified-prospective transition method on June 1, 2006. SFAS No.123R requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value. Share-based compensation recognized under the modified-prospective transition method of SFAS No.123R includes share-based compensation based on the grant-date fair value determined in accordance with the original provisions of SFAS No.123, Accounting for Stock-Based Compensation, for all share-based payments granted prior to and not yet vested as of June 1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with SFAS No.123R for all share-based payments granted after June 1, 2006. SFAS No.123R eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No.25, Accounting for Stock Issued to Employees, and allowed under the original provisions of SFAS No.123. Prior to the adoption of SFAS No.123R, the Company accounted for the Company’s stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No.25 and related interpretations. Asset Impairment We periodically evaluate the carrying value of other long-lived assets, including, but not limited to, property and equipment and intangible assets, when events and circumstances warrant such a review. The carrying value of a long-lived asset is considered impaired when the anticipated undiscounted cash flows from such asset is less than its carrying value. In that event, a loss is recognized based on the amount by which the carrying value exceeds the fair value of the long-lived asset. Fair value is determined primarily using the anticipated cash flows discounted at a rate commensurate with the risk involved. Significant estimates are utilized to calculate expected future cash flows utilized in impairment analyses. We also utilize judgment to determine other factors within fair value analyses, including the applicable discount rate. 23 Results of Operations Our operations for the fiscal years ended May 31, 2007 and years ended May 31, 2006 consisted of operations of Huaqing (51% indirect ownership interest), Hartcourt Capital Inc. (100% ownership interest), Hartcourt China, Inc. (100% ownership interest), and Ai-Asia Inc. (100% ownership interest), and Hartcourt’s investments in other entities located in Hong Kong and China. The following discussion and analysis are based on the historical figures and information and reflect not only our IT business but also our education business.As noted above, the Company is in the process of selling its traditional IT business and investing in the growing Chinese vocational training market. On December 29, 2006, the Company entered into a definitive agreement to purchase 100% of the equity interests in China Princely, an authorized accrediting organization for China vocational education. On May 15, 2007, the Company completed this acquisition. This business transformation from relying solely on the IT industry to include the education industry materially changed the Company’s business operation, the operating revenue, selling, general and administrative expenses, the cash flows and other financial information.This effect is included in our operations for the fiscal years ended May 31, 2007. Fiscal Year 2007Compared to Fiscal Year 2006 Operating revenue: On June 13, 2007, the Company entered into a nonbinding Memorandum of Understanding to sell its 51% interest in Shanghai Huaqing Corporation Development Ltd. (“Huaqing Shanghai”).As such, the IT distribution business was reclassified as discontinued operations in the financial statements. As a result, there is no operating revenue or cost of sale for the fiscal year ended May 31, 2007 and year ended May 31, 2006. General and administrative expenses: Ourgeneral and administrative expenses were US$1,331 thousand for the fiscal year ended May 31, 2007 compared to US$851 thousand for the same periods in 2006, an increase of US$480 thousandor 56% compared to the fiscal year ended May 31, 2006. The increased expenses for the fiscal year ended May 31, 2007 and year ended May 31, 2006 were related to the intensified efforts to search for acquisition targets and looking for fund resources to finance the acquisition deals and working capital. Depreciation and amortization expenses: Our depreciation and amortization expenses were US$17 thousand for the fiscal year ended May 31, 2007 compared to US$15 thousand for the same periods in 2006 or 13% increase.The increase was primarily due to the purchase of fixed assets during the fiscal year ended May 31, 2007 and year ended May 31, 2006. 24 Interest income: Interest income was US$1 thousand and US$2 thousand for the fiscal year ended May 31, 2006 and 2005. The US$1 thousand decrease was mainly due to lower cash balances. Interest expenses : All the interest expenses were incurred by Huaqing, a 51% owned subsidiary, from short-term bank loans to finance the Samsung distribution business. The operation of Huaqing was reclassified as discontinued operations in the financial statements and therefore there was no interest expenses during the fiscal year ended May 31, 2007 and year ended May 31, 2006. Income( Loss) from Continuing Operations: Loss from continuing operations for the fiscal year ended May 31, 2007 was US$1,347 thousand, compared toUS$861 thousand for the same period of year 2006.The significant loss mainly because there is no revenue when the IT distribution business was reclassified as discontinued operations. Discontinued operations: During the fiscal year ended May 31, 2007, the discontinued operations represent the provision and operation results of Huaqing, which was determined by the management to be disposed.During the fiscal year period ended May 31, 2006, the discontinued operations represent the operation results of Huaqing and Control Tech and the loss on disposal of discontinued operation of Control Tech. Minority interest: Minority interest represented the profit shared by the minority shareholders of Huaqing (49%).The operation of Huaqing was reclassified as discontinued operations in the financial statements and therefore there was no Minority interest during the fiscal year ended May 31, 2007 and year ended May 31, 2006 Income tax: The Company had no revenue during the fiscal year ended May 31, 2007 and year ended May 31, 2006. As a result, none of income tax was paid during the same period. 25 Fiscal Year ended May 31, 2006Compared to 5 month Transitional Period ended May 31, 2005 Operating revenue: On June 13, 2007, the Company entered into a nonbinding Memorandum of Understanding to sell its 51% interest in Shanghai Huaqing Corporation Development Ltd. (“Huaqing”).As such, the IT distribution business was reclassified as discontinued operations in the financial statements. As a result, there is no operating revenue or cost of sale for the fiscal year ended May 31, 2006 and 5 month transitional period ended May 31, 2005. General and administrative expenses: Ourgeneral and administrative expenses were US$851 thousand for the fiscal year ended May 31, 2006 compared to US$280 thousand for the 5 month transitional period ended May 31,2005, an increase of US$571 thousand, or 204%. The increase was mainly due to our efforts to search for acquisition targets and looking for fund resources to finance the acquisition deals and working capital. Depreciation and amortization expenses: Our depreciation and amortization expenses were US$15 thousand for the fiscal year ended May 31, 2006 compared to US$6 thousand for the 5 month transitional period ended May 31, 2005, a 150% increase. The increase was primarily due to our purchase of fixed assets during the fiscal year ended May 31, 2006. Interest income: Interest income was US$2 thousand and US$4 thousand for the fiscal year ended May 31, 2006 and 5 month transitional period ended May 31, 2005. The US$2 thousand decrease was mainly due to lower cash balances. Interest expenses: All the interest expenses were incurred by Huaqing, a 51% owned subsidiary, from short-term bank loans to finance the Samsung distribution business. The operation of Huaqing was reclassified as discontinued operations in the financial statements and therefore there was no interest expenses during the fiscal year ended May 31, 2006 and 5 month transitional period ended May 31, 2005. Income( Loss) from Continuing Operations: Loss from continuing operations for the fiscal year ended May 31, 2006 was US$866 thousand, compared to US$286 thousand for the 5 month transitional period ended May 31, 2005. The sharp increase of the loss is mainly due to 4 million provisions on note receivable during the 5 month transitional period ended 31 May 2005. 26 Discontinued operations: During the fiscal year period ended May 31, 2006, the discontinued operations represent the operation results of Huaqing and Control Tech and the loss on disposal of discontinued operation of Control Tech.During the 5 month transitional period ended May 31, 2005, the gain on disposal of discontinued operation represent the disposal gain or loss of Guangzhou NewHuaSun Computer Co., Ltd, Shanghai GuoWei Since and Technology Co., Ltd, Wenzhou ZhongNan Group, Beijing Challenger Group and Hangzhou Huaqing Monitoring Technology Co., Ltd.The gain from discontinued operation during the 5 month transitional period ended May 31, 2005 represent the operation result of Huaqing and Control Tech. Minority interest: Minority interest represented the profit shared by the minority shareholders of Huaqing (49%) and Control Tech (10%). The operation of Huaqing and Control Tech was reclassified as discontinued operations in the financial statements and therefore there was no Minority interest during the fiscal year ended May 31, 2006 and 5 month transitional period ended May 31, 2005. Income tax: The Company had no revenue during the fiscal year ended May 31, 2006 and 5 month transitional period ended May 31, 2005. As a result, none of income tax was paid during the same period. Liquidity and Capital Resources: As shown in our accompanying financial statements, we had a net loss of US$3.8 million for the fiscal year ended May 31, 2007 as compared to a net loss of US$2.8 million for the same periods in 2006. Our current liabilities exceeded our current assets by US$481 thousand as of May 31, 2007. As disclosed before, the Company entered into a Memorandum of Understanding to sell its Samsung business, the only IT business that the Company has remaining, and focus on the growing Chinese vocational training marketplace. This change likely will have a very significant demand on our capital resources in the near future. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. This basis of accounting contemplates the recovery of the Company’s assets and the satisfaction of liabilities in the normal course of business. The Company has taken certain restructuring steps to provide the necessary capital to continue its operations. These steps included: · Look for growth opportunities through acquisitions and mergers with profitable education businesses; · Raising additional capital; and · Take measures to control cost and operating expenses 27 Operating activities: During the fiscal year ended May 31, 2007, net cash used in operating activities was US$0.6 million, compared to net cash used by operating activities of US$0.7 million during the same period in 2006. The cash used in operation activities in the fiscal year ended May 31, 2007 resulted mainly from loss of US$3.8 million by netting off stock option costs of US$0.5 million, provision of assets pending for sale of $2.3 million, increase of prepaid expenses and other receivables of US$0.3 million. The cash used in operating activities in the same period of year 2006 was mainly resulted from net loss of $2.8 million and increase of prepaid expenses of $0.2 million by netting off provision on assets pending for sale of 1.8 million and stock option costs and stock issued for services of $0.1 million, increase of account payable of 0.2 million and discontinued operation of 0.2 million. Investing activities: Cash used by investing activities during the fiscal year ended May 31, 2007, was US$82 thousand compared to net cash used in investing activities of US$311 thousand for the same period in 2006. The cash used by investment activities in the fiscal year ended May 31, 2007 was due to cash decreased due to cease (disposal) of operation of subsidiary of US$278 thousand and purchase of property and equipment of US$5 thousand by netting off the proceeds from disposal of assets pending for sale of US$199 thousand and.While the cash used in the fiscal year ended May 31 2006 is mainly resulted from cash decreased due to cease (disposal) of operation of subsidiaries of US$771 thousand and purchase of property and equipment of US$23 thousand by netting off the proceeds on notes receivable of US$484 thousand. Financing activities: Cash provided by financing activities during the fiscal year ended May 31, 2007 equaled to US$276 thousand compared to net cash used by financing activities of US$210 thousand during the year 2006. Cash Provided by financing activities during the fiscal year ended May 31, 2007 was primarily due to proceed from to related parties of $24 thousand and proceed on sale of common stock of $252 thousand.Cash used in year 2006 by financing activities was mostly due to the payment to related parties. Research and Development Presently the company is not undertaking any significant Research and Development efforts. Off-Balance Sheet Arrangements During the fiscal year ended on May 31, 2007, the Company did not engage in any off-balance sheet arrangements as defined in Item 303(a)(4) of the SEC's Regulation S-K. 28 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Short-Term Investment Portfolio We do not hold derivative financial instruments in our portfolio of short-term investments. Our short-term investments consist of instruments that meet quality standards consistent with our investment policy. This policy specifies that, except for direct obligations of the United States government, securities issued by agencies of the United States government, and money market or cash management funds, we diversify our holdings by limiting our short-term investments and funds held for payroll customers with any individual issuer. As of May 31, 2007, all our cash equivalents represent cash on hand and cash deposit in PRC banks, the interest rate earned on our money market accounts ranged from 0.81% to 1.71% per annum. Interest Rate Risk Our cash equivalents are subject to market risk due to changes in interest rates. Interest rate movements affect the interest income we earn on cash equivalents, and funds held for payroll customers and the value of those investments. Impact of Foreign Currency Rate Changes Since we translate foreign currencies (primarily Chinese Yuans and Hong Kong Dollars) into US dollars for financial reporting purposes, currency fluctuations can have an impact on our financial results. The historical impact of currency fluctuations has generally been immaterial. We believe that our exposure to currency exchange fluctuation risk is not significant primarily. Although the impact of currency fluctuations on our financial results has generally been immaterial in the past and we believe that for the reasons cited above currency fluctuations will not be significant in the future, there can be no guarantee that the impact of currency fluctuations will not be material in the future. As of May 31, 2007, we did not engage in foreign currency hedging activities. 29 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. The consolidated financial statements of The Hartcourt Companies, Inc. and its subsidiaries including the notes thereto, together with the report thereon of Kabani & Company, Inc. are presented below. REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders and Board of Directors The Hartcourt Companies, Inc. We have audited the accompanying consolidated balance sheets of The Hartcourt Companies, Inc., a Utah Corporation (the “Company”) as of May 31, 2007 and 2006 and the related consolidated statements of operations, stockholders’ equity and cash flows for the years ended May 31, 2007, 2006 and for the transition five month period ended May 31, 2005. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of The Hartcourt Companies, Inc as of May 31, 2007 and 2006 and the results of its operations and its cash flows for the years ended May 31, 2007, 2006 and for the transition five month period ended May 31, 2005, in conformity with accounting principles generally accepted in the United States of America. The Company’s financial statements are prepared using the generally accepted accounting principles applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business. The Company has accumulated deficit of $71,495,815 as of May 31, 2007 and negative cash flow from operations amounting $639,882 for the year ended May 31, 2007. These factors as discussed in Note 2 to the financial statements, raises substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kabani & Company, Inc. CERTIFIED PUBLIC ACCOUNTANTS Los Angeles, California August 31, 2007. 30 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS May 31, 2007 2006 ASSET CURRENT ASSETS Cash and cash equivalents $ 20,611 $ 123,117 Prepaid expenses and other assets 41,549 193,818 TOTAL CURRENT ASSETS 62,160 316,935 PROPERTY & EQUIPMENT - NET 26,423 34,564 ASSETS HELD FOR DISPOSITION - NET 575,369 3,315,162 OTHER RECEIVABLE 100,600 - GOODWILL 651,082 - 　 　 　 TOTAL ASSETS $ 1,415,634 $ 3,666,661 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 510,203 558,141 Due to directors 136,452 49,869 Accrued expenses and other current liabilities 572,792 193,097 　 　 TOTAL CURRENT LIABILITIES 1,219,447 801,107 SHAREHOLDERS' EQUITY Preferred Stock: Original preferred stock, $0.01 par value, 1,000 shares authorized, issued and cancelled - - Class A preferred stock, 10,000,000 shares authorized, none issued and outstanding - - Common stock: $0.001 par value, 239,999,000 authorized May 31, 2007: 207,130,725 issued205,081,997 outstanding May 31, 2006: 196,893,263 issued 194,844,535 outstanding 205,082 194,845 Additional paid in capital 71,570,246 70,402,436 Treasury stock, at cost, 48,728 shares (48,728 ) (48,728 ) Other comprehensive loss (34,598 ) 26,375 Accumulated deficit (71,495,815 ) (67,709,374 ) TOTAL SHAREHOLDERS' EQUITY 196,187 2,865,554 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,415,634 $ 3,666,661 The accompanying notes form an integral part of these consolidated financial statements. 31 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS For The Years Ended May 31 For The Transition Period Ended 2007 2006 May 31, 2005 　 　 Net sales $ - $ - $ - Operating expenses: General and administrative 1,330,560 850,592 279,999 Depreciation and amortization 16,776 15,431 5,845 Total operating expenses 1,347,336 866,023 285,844 Loss from continuing operations before other income/(expenses) (1,347,336 ) (866,023 ) (285,844 ) Other income/(expense): Interest income 688 1,789 3,543 Other - 3,256 2,017 Total other income/(expense) 688 5,045 5,560 Loss from continuing operations (1,346,648 ) (860,978 ) (280,284 ) Discontinued operations: Gain (loss)from discontinued operations (90,156 ) (145,992 ) 350,241 Provision for loss on disposal of assets pending for sales (2,349,637 ) - - Gain (loss) on disposal of discontinued operations - (1,827,990 ) 53,125 Income (loss) from discontinued operations (2,439,793 ) (1,973,982 ) 403,366 NET INCOME/(LOSS) (3,786,441 ) (2,834,960 ) 123,082 OTHER COMPREHENSIVE ITEM: Foreign currency translation gain/(loss) (60,973 ) 111,352 - NET COMPREHENSIVE LOSS $ (3,847,414 ) $ (2,723,608 ) $ 123,082 BASIC AND DILUTED EARNINGS/(LOSSES) PER COMMON SHARE: Loss from continuing operations $ (0.01 ) $ (0.00 ) $ (0.00 ) Earnings (loss) from discontinued operations $ (0.01 ) $ (0.01 ) $ 0.00 Earnings (loss) per share $ (0.02 ) $ (0.01 ) $ 0.00 * Basic and fully diluted (weighted average) 197,512,791 194,049,240 191,503,585 The accompanying notes form an integral part of these consolidated financial statements. * Weighted average number of shares used to compute basic and diluted loss per share is the same as the effect of dilutive securities are anti dilutive. 32 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY FOR THE FISCAL YEARS ENDED MAY 31, 2 PERIOD ENDED MAY 31, 2005 Common Stock Additional paid In Treasury Stock Compre- hensive Accumulated Total Shareholders' Shares Amount Capital Shares Amount Income (Loss) Deficit Equity Balance - December 31, 2004 171,658,757 $ 171,659 $ 69,631,389 48,728 (48,728 ) $ (84,977 ) $ (64,997,496 ) $ 4,671,847 Share issued for consulting services 5,900 6 1,485 1,491 Shares issued for compensation 387,777 388 62,918 63,306 Shares issued for acquisition of Control Tech 19,588,875 19,589 1,939,299 1,958,888 Shares issued for private offering 25,642,857 25,643 999,357 1,025,000 Treasury shares received 23,545,704 (2,354,571 ) (2,354,571 ) Cancellation of treasury shares (23,545,704 ) (23,546 ) (2,331,025 ) (23,545,704 ) 2,354,571 Net income - 123,082 123,082 Balance -May 31,2005 193,738,462 193,739 70,303,423 　 48,728 (48,728 ) (84,977 ) (64,874,414 ) 5,489,043 Shares issued for compensation and service 1,106,073 　 1,106 　 71,013 　 　 　 　 　 72,119 Other comprehensive loss (foreign currency translation) 111,352 111,352 Stock options issued for services 28,000 28,000 Net loss 　 　 　 　 　 　 (2,834,960 ) 　 (2,834,960 ) Balance -May 31,2006 194,844,535 194,845 70,402,436 　 48,728 (48,728 ) 26,375 (67,709,374 ) 2,865,554 Shares issued for compensation and service 1,128,344 　 1,128 　 62,239 　 　 　 　 　 　 　 　 　 63,367 Shares issued for acquisition of China Princely 5,400,000 5,400 372,600 378,000 Shares issued for cash 3,709,118 　 3,709 　 248,663 　 　 　 　 　 　 　 　 　 252,372 Other comprehensive loss (foreign currency translation) 　 　 　 　 　 　 　 　 　 　 (60,973 ) 　 　 　 (60,973 ) Stock options issued for services 484,308 484,308 Net loss 　 　 　 　 　 　 　 　 　 　 　 　 (3,786,441 ) 　 (3,786,441 ) 　 　 　 　 　 　 　 　 　 　 　 　 　 　 　 Balance -May 31,2007 205,081,997 $ 205,082 $ 71,570,246 48,728 $ (48,728 ) $ (34,598 ) $ (71,495,815 ) $ 196,187 The accompanying notes form an integral part of these consolidated financial statements. 33 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS For The Fiscal Years Ended May 31 For the transition period ended 2007 2006 May 31, 2005 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ (3,786,441 ) $ (2,834,960 ) $ 123,082 Adjustments to reconcile net income (loss) to net cash used in operating activities: (Gain) loss on disposal /assets pending for sale 2,349,637 1,827,990 (53,125 ) Depreciation 16,776 15,431 5,845 Stock options issued for services 484,308 28,000 - Stock issued for services and compensations 63,367 72,119 64,797 Changes in operating assets and liabilities: Prepaid expenses and other receivables 155,477 (174,523 ) 4,516 Accounts payable (47,930 ) 220,613 (258,094 ) Accrued expenses and other current liabilities 34,768 (39,185 ) 107,250 NET CASH USED IN CONTINUED OPERATIONS (730,038 ) (884,515 ) (5,729 ) NET CASH PROVIDED BY (USED IN) DISCONTINUED OPERATIONS 90,156 145,991 (350,241 ) NET CASH USED IN OPERATING ACTIVITIES (639,882 ) (738,524 ) (355,970 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (4,684 ) (23,395 ) (774 ) Proceeds on acquisition of Subsidiary 275 - - Proceeds on notes receivable, net - 483,793 - NET CASH PROVIDED BY (USED IN) CONTINUED OPERATIONS (4,409 ) 460,398 (774 ) NET CASH USED IN DISCONTINUED OPERATIONS (77,855 ) (771,073 ) (705,734 ) NET CASH USED IN INVESTING ACTIVITIES (82,264 ) (310,675 ) (706,508 ) The accompanying notes form an integral part of these consolidated financial statements. 34 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) For The Fiscal Years Ended May 31 For the transition period ended 2007 2006 May 31, 2005 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds on sale of common stock 252,372 - 1,025,000 Proceeds on stock subscriptions - - - Proceeds from (payments to) related parties-net 24,286 (210,938 ) - Payment of SEC disgorgement - - (1,108,535 ) NET CASH PROVIDED BY (USED IN) CONTINUED OPERATIONS 276,658 (210,938 ) (83,535 ) NET CASH PROVIDED BY (USED IN) DISCONTINUED OPERATIONS - - - NET CASH USED IN FINANCING ACTIVITIES 276,658 (210,938 ) (83,535 ) EFFECT OF EXCHANGE DIFFERENCE 65,427 13,340 2 NET (DECREASE)/INCREASE IN CASH (380,061 ) (1,246,797 ) (1,146,011 ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD 400,672 1,369,914 1,744,852 CASH AND CASH EQUIVALENTS - END OF PERIOD $ 20,611 123,117 598,841 SUPPLEMENTAL DISCLOSURE OF CASH FLOWS Cash paid for interest $ - $ - $ - Cash paid for income taxes, net of refund received $ - $ - $ - NON-CASH INVESTING AND FINANCING ACTIVITIES: In Conjunction with acquisition of subsidiaries Fair value of shares issued for acquisition $ 378,000 $ - $ - The accompanying notes form an integral part of these consolidated financial statements. 35 THE HARTCOURT COMPANIES, INC. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS May 31, 2 NOTE 1GENERAL The Hartcourt Companies, Inc. ("Hartcourt" or the "Company"), was incorporated in Utah in 1983. Previously, we were a distributor of internationally well known brand named IT hardware products and related services in the People’s Republic of China. In August 2006, we announced our intention to change our business by focusing on the vocational/training and education marketplace in the People’s Republic of China. On December 28, 2006, the Company entered into a definitive agreement to acquire a 51% equity interest in Taishun Yucai Senior School in Zhejiang Province China (“Yucai”), a high school education and vocational training service provider in Wenzhou, Zheijiang, the People’s Republic of China. The remaining 49% of the equity interests in Yucai will be held by its current shareholders led by Mr. Shunsheng Dong. Under the terms of the purchase agreement, the purchase price that the Company agreed to pay for the acquisition is $2,000,000 cash and 5,500,000 shares of the Company’s restricted common stock. Pursuant to the purchase agreement, the $2,000,000 cash will be payable in three installments within one year time after closing of the acquisition and the 5,500,000 shares will be payable upon closing of the acquisition. Mr. Dong and his fellows together with Yucai have jointly guaranteed that the Company will receive a minimum of $554,487 (RMB 4,325,000) in terms of profit and management fee each year for the three years following closing (2007-2009), in the event that the net profit is less than the guaranteed amount to the Company, Mr. Dong and his fellows shall make up for the difference before May 31 of each year in respect thereof. The Company has guaranteed that the average 3-day closing price of its shares on the days immediately prior to the one year anniversary of the closing date will be not less than $0.50 per share, in the event that the share price is less than $0.50, the Company shall credit additional cash or issue new restricted shares to make it up. As of May 31, 2007 the transaction has not been consummated. On May 15, 2007, the Company completed the acquisition of 100% of the equity interest in China Princely pursuant to the purchase agreement. China Princely has changed its name to Hartcourt Princely Education Technology Development (Beijing) Co., Ltd (“Hartcourt Princely”). The purchase price is US$38,462 (RMB300,000) and 5,400,000 shares of the Company’s restricted common stock. Additional capital of US$269,230 (RMB2,100,000) will also be injected to Hartcourt Princely. As of May 31, 2007, the Company owns 100% of three (3) British Virgin Island (“BVI”) incorporated companies: (1) Hartcourt China Inc., (2) Hartcourt Capital Inc., and (3) AI-Asia Inc. All three of these BVI subsidiaries are holding companies for assets located in China. As of May 31, 2007, Hartcourt Capital Inc. owns 100% of Hartcourt Hi-Tech Investment (Shanghai) Inc. while Hartcourt Hi-Tech Investment (Shanghai) Inc., use its employees as nominees, owns 100% of Shanghai Jiumeng Information Technology Co., Ltd. These two companies are located in Shanghai, China. In Apr 2007, the Company decided to wind up Hartcourt Hi-Tech Investment (Shanghai) Inc. The wind-up process is expected to be completed by Oct 2007. As of May 31, 2007, AI-Asia, Inc., the third holding company, owns 100% equity of Hartcount Education Investment Management Consulting (Shanghai) Co., Ltd (former name is AI-Asia (Shanghai) Information Technology, Inc),, located in Shanghai, China, and owns 100% equity of China Princely Education Technology Development Company Limited (“China Princely”). As of May 31, 2007, Hartcourt Education Investment Management Consulting (Shanghai) Co., Ltd owns 100% equity of Hartcourt Princely Education Technology Development (Beijing) Co., Ltd. Hartcourt Princely is located in Beijing, China. On February 26, 2007, the Board of Directors approved the resolution to dispose off the operations of Shanghai Jiumeng Information Technology Co., Ltd. (“Shanghai Jiumeng”) and entered into a definitive agreement with Shanghai Shiheng Architecture Consulting Co., Ltd to sell its 100% equity interests in Shanghai Jiumeng Information Technology Co., Ltd. (“Shanghai Jiumeng”), which holds 51% equity interest in Shanghai Huaqing Corporation Development Ltd. (“Shanghai Huaqing”). 36 On June 11, 2007, Shanghai Shiheng Architecture Consulting Co., Ltd (the “Purchaser”) terminated the Sales & Purchase Agreement it had entered into with The Hartcourt Companies, Inc. (the “Company”) on February 26, 2007.The Purchaser refused to consummate the transaction for the agreed upon purchase price.Pursuant to that agreement, the Company would have sold its interest in Shanghai Jiumeng Information Technology Co., Ltd, which holds a 51% equity interest in Shanghai Huaqing Corporation Development Ltd. In June 2007 we have entered into a nonbinding Memorandum of Understanding (the “MOU”) to sell our 51% interest in Shanghai Huaqing Corporation Development Co., Ltd. The MOU is subject to execution of a definitive agreement, and subject to the receipt of required third party consents and approvals. The contemplated purchase price is RMB 4,000,000(US$525,491). In addition, a shareholder of Huaqing Shanghai will return 997,550 shares of our common stock to the individual or entity designated by us. This sale, if consummated, will complete our transition from the information technology distribution business to the business of operating vocational and technical educational schools. As of May 31, 2007, the Company has classified the Shanghai Huaqing Corporation Development Ltd business as discontinued operation. (See note 13) NOTE 2 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a)Basis of Consolidation Per Statement of Financial Accounting Standard (SFAS) #141, all business combinations will be accounted for by the purchase method. Acquisitions were recorded as purchases in accordance with Accounting Principles Board Opinion No. 16 (APB #16), “Business Combinations”, as modified, and the purchase prices were allocated to the assets acquired, and liabilities assumed based upon their estimated fair value at the purchase date. The excess purchase price over the net asset value has been recorded as goodwill and is included in intangibles in the accompanying balance sheet. The operating results of the acquired entities are included in the Company’s consolidated financial statements from the dates of acquisition. For purposes of these consolidated financial statements, the Hartcourt Companies,Inc. and its subsidiaries are referred to collectively as the "Company" or "Hartcourt".The accompanying 2007 and 2006 consolidatedfinancial statements for the Company includes the accounts balances of its majority owned subsidiaries. All material inter-company balances and transactions have been eliminated in consolidation. b)Use of Estimates The preparation of the consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the consolidated financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. c)Cash and Cash Equivalents The Company considers all short-term highly liquid investments that are readily convertible to known amounts of cash and have original maturities of three months or less to be cash equivalents. As Hartcourt’s business activities are located in China, substantial amounts of cash are deposited in foreign banks located in China, which do not have the protection programs similar to that of the US (FDIC). d)Accounts Receivable The Company maintains reserves for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these reserves. Reserves are recorded primarily on a specific identification basis. e)Advances to suppliers The Company advances to certain vendors for purchase of its material. The advances to suppliers are interest free and unsecured. 37 f)Prepaid expenses Prepaid expenses are expenses that are allocated into the period in which they are incurred and in subsequent periods, and be amortized within one year (inclusive). They include amortization of low-valued consumables, prepaid insurance expenses, lump-sum payment for stamps in large amount that need to be amortized. Prepaid expenses generally will be amortized in equal installments and charged as costs or expenses of periods benefiting within one year. If certain prepaid expense item cannot benefit the company any more, its un-amortized amount is recorded as an expense for the current period. Prepaid expenses amounted to $496 at May 31, 2007 and is included in “Prepaid expenses and other assets” in the accompanying financial statements. g)Inventories Inventories are valued at the lower of cost (determined on a weighted average basis) or market. The Management compares the cost of inventories with the market value and allowance is made for writing down the inventories to their market value, if lower. h)Property and Equipment Property and equipment are recorded at cost. Depreciation is computed using the straight-line method over useful lives of 5 to 40 years. The cost of assets sold or retired and the related amounts of accumulated depreciation are removed from the accounts in the year of disposal. Any resulting gain or loss is reflected in current operations. Assets held under capital leases are recorded at the lesser of the present value of the future minimum lease payments or the fair value of the leased property. Expenditures for maintenance and repairs are charged to operations as incurred. i)Intangible Assets The Company evaluates intangible assets for impairment, at least on an annual basis and whenever events or changes in circumstances indicate that the carrying value may not be recoverable from its estimated future cash flows. Recoverability of intangible assets, other long-lived assets and, goodwill is measured by comparing their net book value to the related projected undiscounted cash flows from these assets, considering a number of factors including past operating results, budgets, economic projections, market trends and product development cycles. If the net book value of the asset exceeds the related undiscounted cash flows, the asset is considered impaired, and a second test is performed to measure the amount of impairment loss. j)Impairment of Long-Lived Assets Effective January 1, 2002, the Company adopted Statement of Financial Accounting Standards No. 144, "Accounting for the Impairment or Disposal of Long-Lived Assets" ("SFAS 144"), which addresses financial accounting and reporting for the impairment or disposal of long-lived assets and supersedes SFAS No. 121, "Accounting for the Impairment of Long-Lived Assets and for Long-Lived Assets to be Disposed Of," and the accounting and reporting provisions of APB Opinion No. 30, "Reporting the Results of Operations for a Disposal of a Segment of a Business." The Company periodically evaluates the carrying value of long-lived assets to be held and used in accordance with SFAS 144. SFAS 144 requires impairment losses to be recorded on long-lived assets used in operations when indicators of impairment are present and the undiscounted cash flows estimated to be generated by those assets are less than the assets' carrying amounts. In that event, a loss is recognized based on the amount by which the carrying amount exceeds the fair market value of the long-lived assets. Loss on long-lived assets to be disposed of is determined in a similar manner, except that fair market values are reduced for the cost of disposal. Based on its review, the Company believes that, as of May 31, 2007, there were no significant impairments of its long-lived assets used in operations. k)Revenue Recognition The Company's revenue recognition policies are in compliance with Staff accounting bulletin (SAB) 104. Revenue is recognized at the date of shipment to customers or service have been rendered when a formal arrangement exists, the price is fixed or determinable, the delivery is completed, no other significant obligations of the Company exist and collectibility is reasonably assured. Payments received before all of the relevant criteria for revenue recognition are satisfied are recorded as advances from customers. 38 l)Income Taxes The Company utilizes SFAS No. 109, "Accounting for Income Taxes," which requires the recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the financial statements or tax returns. Under this method, deferred income taxes are recognized for the tax consequences in future years of differences between the tax bases of assets and liabilities and their financial reporting amounts at each period end based on enacted tax laws and statutory tax rates applicable to the periods in which the differences are expected to affect taxable income. Valuation allowances are established, when necessary, to reduce deferred tax assets to the amount expected to be realized. m)Stock-Based Compensation The Company adopted SFAS No.123 (Revised 2004), Share Based Payment (“SFAS No.123R”), under the modified-prospective transition method on June 1, 2006. SFAS No.123R requires companies to measure and recognize the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value. Share-based compensation recognized under the modified-prospective transition method of SFAS No.123R includes share-based compensation based on the grant-date fair value determined in accordance with the original provisions of SFAS No.123, Accounting for Stock-Based Compensation, for all share-based payments granted prior to and not yet vested as of June 1, 2006 and share-based compensation based on the grant-date fair-value determined in accordance with SFAS No.123R for all share-based payments granted after June 1, 2006. SFAS No.123R eliminates the ability to account for the award of these instruments under the intrinsic value method prescribed by Accounting Principles Board (“APB”) Opinion No.25, Accounting for Stock Issued to Employees, and allowed under the original provisions of SFAS No.123. Prior to the adoption of SFAS No.123R, the Company accounted for the Company’s stock option plans using the intrinsic value method in accordance with the provisions of APB Opinion No.25 and related interpretations. n)Foreign Currencies Translation Assets and liabilities in foreign currency are recorded at the balance sheet date at the rate prevailing on that date. Items of income statement are recorded at the average exchange rate. Gain or loss on foreign currency transactions are reflected on the income statement. Gain or loss on financial statement translation from foreign currency are recorded as a separate component in the equity section of the balance sheet, as component of comprehensive income. The functional currencies of the Company are Chinese Renminbi and Hongkong Dollars. o)Fair Value of Financial Instruments Statement of financial accounting standard No. 107, Disclosures about fair value of financial instruments, requires that the Company disclose estimated fair values of financial instruments. The carrying amounts reported in the statements of financial position for current assets and current liabilities qualifying as financial instruments are a reasonable estimate of fair value. The Company’s financial instruments consists of primarily cash, accounts receivable, notes and other receivables, investments, advances, accounts payable and accrued expenses, notes payable and loans payable, and other current liabilities which approximates fair value because of the relatively short maturity of those instruments. p)Basic and diluted earning per share Earning per share is calculated in accordance with the Statement of financial accounting standards No. 128 (SFAS No. 128), “Earnings per share”. SFAS No. 128 superseded Accounting Principles Board Opinion No.15 (APB 15). Net earning per share for all periods presented has been restated to reflect the adoption of SFAS No. 128. Basic net loss per share is based upon the weighted average number of common shares outstanding. Diluted net earning per share is based on the assumption that all dilutive convertible shares and stock options were converted or exercised. Dilution is computed by applying the treasury stock method. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. 39 q)Statement of Cash Flows In accordance with Statement of Financial Accounting Standards No. 95, "Statement of Cash Flows," cash flows from the Company's operations is calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with changes in the corresponding balances on the balance sheet. r)Segment Reporting Statement of Financial Accounting Standards No. 131 ("SFAS 131"), "Disclosure about Segments of an Enterprise and Related Information" requires use of the "management approach" model for segment reporting. The management approach model is based on the way a company's management organizes segments within the company for making operating decisions and assessing performance. Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. SFAS 131 has no effect on the Company’s consolidated financial statements as the Company consists of one reportable business segment. All revenue is from customers in People's Republic of China. All of the Company’s assets are located in People's Republic of China. s)Recently Issued Accounting Standards In February 2006, FASB issued SFAS No. 155, "Accounting for Certain Hybrid Financial Instruments". SFAS No. 155 amends SFAS No 133, "Accounting for Derivative Instruments and Hedging Activities", and SFAF No. 140, "Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities". SFAS No. 155, permits fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation, clarifies which interest-only strips and principal-only strips are not subject to the requirements of SFAS No. 133, establishes a requirement to evaluate interest in securitized financial assets to identify interests that are freestanding derivatives or that are hybrid financial instruments that contain an embedded derivative requiring bifurcation, clarifies that concentrations of credit risk in the form of subordination are not embedded derivatives, and amends SFAS No. 140 to eliminate the prohibition on the qualifying special-purpose entity from holding a derivative financial instrument that pertains to a beneficial interest other than another derivative financial instrument. This statement is effective for all financial instruments acquired or issued after the beginning of the Company's first fiscal year that begins after September 15, 2006. Management is currently evaluating the effect of adoption of this statement on the financial statements In March 2006, FASB issued SFAS 156 "Accounting for Servicing of Financial Assets" this Statement amends FASB Statement No. 140, ACCOUNTING FOR TRANSFERS AND SERVICING OF FINANCIAL ASSETS AND EXTINGUISHMENTS OF LIABILITIES, with respect to the accounting for separately recognized servicing assets and servicing liabilities. This Statement: 1.Requires an entity to recognize a servicing asset or servicing liability each time it undertakes an obligation to service a financial asset by entering into a servicing contract. 2.Requires all separately recognized servicing assets and servicing liabilities to be initially measured at fair value, if practicable. 3.Permits an entity to choose "Amortization method" or "Fair value measurement method" for each class of separately recognized servicing assets and servicing liabilities. 4.At its initial adoption, permits a one-time reclassification of available-for-sale securities to trading securities by entities with recognized servicing rights, without calling into question the treatment of other available-for-sale securities under Statement 115, provided that the available-for-sale securities are identified in some manner as offsetting the entity's exposure to changes in fair value ofservicing assets or servicing liabilities that a servicer elects to subsequently measure at fair value. 5.Requires separate presentation of servicing assets and servicing liabilities subsequently measured at fair value in the statement of financial position and additional disclosures for all separately recognized servicing assets and servicing liabilities. This Statement is effective as of the beginning of the Company's first fiscal year that began after September 15, 2006. Management is currently evaluating the effect of adoption of this statement on the financial statements. 40 In September 2006, FASB issued SFAS 157 ‘Fair Value Measurements’. This Statement defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. This Statement applies under other accounting pronouncements that require or permit fair value measurements, the Board having previously concluded in those accounting pronouncements that fair value is the relevant measurement attribute. Accordingly, this Statement does not require any new fair value measurements. However, for some entities, the application of this Statement will change current practice. This Statement is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. The management is currently evaluating the effect of this pronouncement on financial statements. In September 2006, FASB issued SFAS 158 ‘Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans—an amendment of FASB Statements No. 87, 88, 106, and 132(R)’ This Statement improves financial reporting by requiring an employer to recognize the over funded or under funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not-for-profit organization. This Statement also improves financial reporting by requiring an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. An employer with publicly traded equity securities is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after December 15, 2006. An employer without publicly traded equity securities is required to recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of the fiscal year ending after June 15, 2007. However, an employer without publicly traded equity securities is required to disclose the following information in the notes to financial statements for a fiscal year ending after December 15, 2006, but before June 16, 2007, unless it has applied the recognition provisions of this Statement in preparing those financial statements: a) A brief description of the provisions of this Statement b) The date that adoption is required c) The date the employer plans to adopt the recognition provisions of this Statement, if earlier. The requirement to measure plan assets and benefit obligations as of the date of the employer’s fiscal year-end statement of financial position is effective for fiscal years ending after December 15, 2008. The management is currently evaluating the effect of this pronouncement on financial statements. In February 2007, FASB issued FASB Statement No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. FASB 159 is effective for fiscal years beginning after November 15, 2007. Early adoption is permitted subject to specific requirements outlined in the new Statement. Therefore, calendar-year companies may be able to adopt FASB 159 for their first quarter 2007 financial statements. The new Statement allows entities to choose, at specified election dates, to measure eligible financial assets and liabilities at fair value that are not otherwise required to be measured at fair value. If a company elects the fair value option for an eligible item, changes in that item's fair value in subsequent reporting periods must be recognized in current earnings. FASB 159 also establishes presentation and disclosure requirements designed to draw comparison between entities that elect different measurement attributes for similar assets and liabilities. The management is currently evaluating the effect of this pronouncement on financial statements. 41 NOTE 3EARNINGS/(LOSSES) PER SHARE Basic and diluted (loss)income per common share is computed as follows: May31, 2007 May31, 2006 May31, 2005 Net income (loss) $ (3,786,441 ) $ (2,834,961 ) 123,082 Effects of dilutive securities - - Weighted average shares outstanding 197,512,791 194,049,240 191,503,585 Basic and dilutive earnings/(losses) per share $ (0.01 ) $ (0.01 ) 0.00 As of May 31, 2007, we had 34,600,000 options outstanding, each exercisable for one share of our common stock. These instruments were not included in the computation of diluted earnings per share for any of the periods presented, due to their anti-dilutive effects. NOTE 4SHAREHOLDERS’ EQUITY a) Capitalization The total number of shares of stock which the Company has the authority to issue is 250,000,000 consisting of 239,999,000 shares of common stock, $0.001 par value, 1,000 shares of original preferred stock, $0.01 par value (the Original Preferred Stock), and 10,000,000 shares of Class A preferred stock. The total number of shares of the Company’s common stock outstanding as of May 31, 2007 and May 31, 2006 are 205,081,997 and 194,844,535 respectively. b) Original Preferred Stock Until December 31, 2010, with respect to the election of directors, holders of Original Preferred Stock are entitled to elect the number of directors which constitutes three-fifths of the authorized number of members of the Board of Directors and, if such three-fifths is not a whole number, then the holders of Original Preferred Stock are entitled to elect the nearest higher whole number of directors. The holders of Original Preferred Stock are entitled to convert each share of Original Preferred Stock into 1,000 shares of paid and non-assessable common stock. The original preferred shares are owned by the Former Chief Executive Officer of the Company. In the event of liquidation, dissolution, or winding up of the affairs of the Company whether voluntary or involuntary, the holders of record are entitled to be paid the full par value of Original Preferred Stock. The holders of shares of Original Preferred Stock are not entitled to receive any dividends. On July, 14, 2004, the founder of Hartcourt, Dr. Alan V Phan, converted his 1,000 shares of Original Preferred Stock into 2,000,000 shares of Hartcourt common stock. After the conversion, no Original Preferred Stock was outstanding as of May 31, 2006. c) Class A Preferred Stock The 10,000,000 shares of authorized and un-issued Class A Preferred Stock may be split with such designations, power, preferences and other rights and qualifications, limitations and restrictions thereof as the Company’s Board of Directors elects for a given series. No shares have been issued. d) Equity Transactions during the Year Following is the summary of equity transactions during the year ended May 31, 2007. On June 20, 2006, we issued 200,000 shares of our common stock valued at $6,000 in lieu of cash payment for consulting service, which were approximately equal to the fair market value of the stock at issue date. On July 5, 2006, we issued 232,000 shares of our common stock valued at $9,875 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. 42 On October 1, 2006, we issued 253,168 shares of our common stock valued at $14,000 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On December 4, 2006, we issued 3,709,118 shares of our common stock in an offshore transaction under Regulation S to Mr. Gang Liu and Mr. Jun Xu at US$0.068 per share for gross proceeds of US$252,372. Proceeds will be used for working capital. On January 1, 2007, we issued 196,450 shares of our common stock valued at $14,000 in lieu of cash compensation for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On January 1, 2007, we issued 95,474 shares of our common stock valued at $6,492 in lieu of cash payment for employee service compensation, which were approximately equal to the fair market value of the stock at the issuance date. On Apr 1, 2007, we issued 151,252 shares of our common stock valued at $13,000 in lieu of cash compensation for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On May 21, 2007, we issued 5,400,000 shares of our common stock valued at $378,000 for acquisition of China Princely, which were approximately equal to the fair market value of the stock at issue date. Following is the summary of equity transactions during the year ended May 31, 2006. On August 15, 2005, we issued 109,675 shares of our common stock valued at $10,875 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On October 1, 2005, we issued 127,100 shares of our common stock valued at $10,375 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On January 1, 2006, we issued 88,835 shares of our common stock valued at $7,875 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On January 1, 2006, we issued 17,885 shares of our common stock valued at $1,809 in lieu of cash payment for consulting service, which were approximately equal to the fair market value of the stock at issue date. On January 1, 2006, we issued 33,523 shares of our common stock valued at $1,810 in lieu of cash payment for employee service compensation, which were approximately equal to the fair market value of the stock at the issuance date. On April 1, 2006, we issued 129,055 shares of our common stock valued at $9,375 in lieu of cash payment for director service compensation, which were approximately equal to the fair market value of the stock at issue date. On April 24, 2006, we issued 600,000 shares of our common stock valued at $30,000 in lieu of cash payment for consulting service, which were approximately equal to the fair market value of the stock at issue date. Stock Option Plan In April 1995, the Company adopted a stock option plan (the Plan) to attract and retain qualified persons for positions of substantial responsibility as officers, directors, consultants, legal counsel, and other positions of significance to the Company, the Plan provides for the issuance of both Incentive Stock Options and Non-Qualified Stock Options. The Plan, which is administered by the Board of Directors, provides for the issuance of a maximum of 2,000,000 options to purchase shares of common stock at the market price thereof on the date of grant. Such options are generally exercisable over a 10-year period from the date of grant. Each option lapses 90 days after the optionee has terminated his continuous activity with the Company, except that if his continuous activity with the Company terminates by reason of his death, such option of the deceased optionee may be exercised within one year after the death of such optionee. Options granted under the Plan are restricted as to sale or transfer. All options granted at not less than fair value at the date of grant and have terms of 10 years. The stock option plan adopted in year 1995 expired in March 2005 pursuant to its terms. 43 The board of directors has proposed a new stock option plan in year 2005 to attract and retain qualified persons for positions of substantial responsibility as officers, directors, consultants, legal counsel, and other positions of significance to the Company. The 2005 plan provides for the issuance of stock options, stock appreciation rights, restricted stock, stock units, bonus stock, dividend equivalents, other stock-related awards and performance awards that may be settled in cash, stock, or other property. The total number of shares of our common stock that may be subject to awards under the 2005 plan is equal to 35,000,000 shares, plus (i) the number of shares with respect to which awards previously granted under the 2005 Plan that terminates without the issuance of the shares or where the shares are forfeited or repurchased; (ii) with respect to awards granted under the 2005 Plan, the number of shares which are not issued as a result of the award being settled for cash or otherwise not issued in connection with the exercise or payment of the award and (iii) the number of shares that are surrendered or withheld in payment of the exercise price of any award or any tax withholding requirements in connection with any award granted under the 2005 Plan. Unless earlier terminated by our Board of Directors, the 2005 plan will terminate on the earlier of (1) ten years after the later of (x) its adoption by our Board of Directors, and (y) the approval of an increase in the number of shares reserved under the 2005 plan by our Board of Directors (contingent upon such increase being approved by our shareholders) and (2) such time as no shares of our common stock remain available for issuance under the 2005 plan and we have no further rights or obligations with respect to outstanding awards under the 2005 plan. Options granted under the Plan are restricted as to sale or transfer. The 2005 stock option plan was approved on Nov 23, 2005 during the annual shareholders meeting. The number of shares of common stock reserved and available under the 2005 Stock Option Plan was approved to increase from 35,000,000 to 70,000,000 at the annual meeting of shareholders on February 24, 2007. On May 31, 2006, the Board of Directors of the Company appointed Mr. Victor Zhou to be the acting Chief Executive Officer, effective June 1, 2006. Mr. Victor Zhou’s employment agreement was signed on June 1, 2006. The compensation includes a monthly salary of $8,333. In addition, Mr. Victor Zhou was granted an option to purchase 10,000,000 shares of our common stock with excise price of $0.04. The stock option vesting schedule is as following: - Option to purchase 6,000,000 shares of our common stock to be vested with three installments of 2,000,000 each upon each successful new business acquisition of the Company; and - Option to purchase 2,000,000 shares of our common stock to be vested upon each full profitable year. On June 1, 2006, the Company granted Yungeng Hu, CFO & President of the Company, an option to purchase total 11,000,000 shares of the Company’s common stock at excise price of $0.04 according to the following vesting schedule and based on the Company’s employee compensation plan. - 7,500,000 stock options vest pro rata over the two years of the employment contract period in equal installments of every six months. - 2,000,000 stock options vest upon each successful new business acquisition of the Company. - 1,500,000 stock options vest upon each full profitable year Following assumption is used to calculate the fair value of the options granted. Risk-free interest rate 4.92% Weighted average expected life of the options 6.25 years Expected volatility 57.93% Expected dividend yield 0 44 On July 4, 2006, the Company granted Billy Wang, Chairman of the Board, an option to purchase 5,000,000 shares of the Company’s common stock at excise price of $0.05. The option will vest on September 28, 2007 and is exercisable within five years time after vesting. Following assumption are used to calculate the fair value of the options granted. Risk-free interest rate 4.92% Weighted average expected life of the options 5.00 years Expected volatility 57.93% Expected dividend yield 0 On August 23, 2006, the Company granted Geoffrey Wei and Wilson Li, independent directors of the Company each an option to purchase 1,000,000 shares of the Company’s common stock at excise price of $0.05. Each option will vest on August 23, 2007 and is exercisable within five years time after vesting. Following assumption are used to calculate the fair value of the options granted. Risk-free interest rate 4.92% Expected life of the options 6.00 years Expected volatility 57.93% Expected dividend yield 0 On September 1, 2006, the Board of Directors made Victor Zhou the permanent CEO of the Company, and in connection of this decision granted to Mr. Zhou options to purchase a total of 11,000,000 shares of the Company’s common stock at excise price of $0.05 according to the following vesting schedule and based on the employee compensation plan. These options replace the options that were granted on May 31, 2006, which compensated Mr. Zhou for his service as Acting Chief Executive Officer. None of the options vested during the term when Mr. Zhou was acting CEO of the Company. - 7,500,000 stock options vested pro rata over 2 years of the employment contract period. - 2,000,000 stock options vested upon each successful new business acquisition of the Company. - 1,500,000 stock options vested upon each full profitable year. Following assumption are used to calculate the fair value of the options granted. Risk-free interest rate 4.92% Weighted average expected life of the options 6.25 years Expected volatility 57.93% Expected dividend yield 0 The stock option granted to ex-CEO Carrie Hartwick to purchase total 15,000,000 shares of the Company’s common stock was terminated 90 days after her departure on June 1, 2006 from the Company. The stock option granted to ex-Vice President Zhou Jing Jing to purchase 1,000,000 shares of the Company’s common stock was terminated 90 days after his departure on June 9, 2006 from the Company. 45 The following table summarizes the activity of stock options: Weighted Average Aggregate Number of Exercise Intrinsic Shares Price Value Shares under option at Dec 31, 2004 7,300,000 $ 0.28 270,000 Granted 20,300,000 $ 0.09 Exercised Expired Cancelled Shares under option at May 31, 2005 27,600,000 $ 0.14 $ 323,000 Granted 1,000,000 $ 0.09 Exercised Expired 4,000,000 $ 0.207 Cancelled Shares under option at May 31, 2006 24,600,000 $ 0.127 $ 0- Granted 29,000,000 $ 0.05 Exercised - - Expired 3,000,000 $ 0.30 Cancelled 16,000,000 $ 0.09 Share under option at May 31, 2007 34,600,000 $ 0.06 $ 690,000 Additional information relating to stock options outstanding and exercisable at May 31, 2007 summarized by exercise price is as follows: Weighted Number of Average Weighted Number Weighted Range of Outstanding at Remaining Average Exercisable at Average Exercise May 31, Contractual Exercise May 31, Exercise Price 2007 Life Price 2007 Price $0.04 - $0.05 29,000,000 5.3 Year $0.05 3,750,000 $0.05 $0.09 5,300,000 3.83 Year $0.09 5,300,000 $0.09 $1.00 300,000 1.04 Year $1.00 300,000 $1.00 During the year ended May 31, 2007, a total of 3,750,000 options vested and the Company recorded $484,308 in stock based compensation expense. b) Warrants There are no warrants outstanding for the year ended May 31, 2007 and the year ended May 31, 2006. As of May 31, 2005, there were 29,010,239 outstanding warrants to purchase 29,010,239 shares of common stock at $0.001 par value at $0.058 per share. In connection with signing a private placement of Hartcourt shares with Enlight Corporation Ltd., on October 23, 2002, Hartcourt granted Enlight warrants to purchase 29,010,239 shares at the price doubling the trading price on the issuance date. The warrants expired on October 22, 2005. On March 11, 2004, Hartcourt have been informed by Enlight that all of its warrants will not be exercised unless a buy-out of Hartcourt (either by management or by third parties), should Hartcourt agree to extend the validity of the warrants until October 22, 2009. The Company has not extended the validity of warrants and these warrants expired as of May 31, 2007. 46 NOTE 5GOING CONCERN As shown in the accompanying consolidated financial statements, the Company has suffered recurring losses from operations and has an accumulated deficit of $71,495,815 and $67,709,374 as of May 31, 2007 and May 31, 2006. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The Company’s need for working capital is a key issue for management and necessary for the Company to meet its goals and objectives. The Company continues to pursue additional capitalization opportunities. There is no assurance, however, that the Company will be successful in meeting its goals and objectives in the future. In view of the matters described in the preceding paragraph, recoverability of a major portion of the recorded asset amounts shown in the accompanying balance sheet is dependent upon continued operations of the Company, which in turn is dependent upon the Company’s ability to raise additional capital, and to succeed in its future operations. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. The Company has taken certain restructuring steps to provide the necessary capital to continue its operations. These steps included: 1) acquire profitable operations through issuance of equity instruments, 2) disposal of unprofitable or unfavorable return-on-investment operations, and 3) continue actively seeking additional funding through offshore private placement to satisfy working capital requirements. NOTE 6PREPAID EXPENSES AND OTHER ASSETS Deposit, other debtors and prepaid expenses as of May 31, 2007 and 2006 are summarized as follows: May 31, 2007 May 31, 2006 Prepaid expenses 496 405 Deposits $ 41,053 193,413 Total $ 41,549 193,818 NOTE 7ACCRUED EXPENSES AND OTHER CURRENT LIABILITIES Accrued expenses and other current liabilities as of May 31, 2007 and 2006 are summarized as follows: Amount Amount May 31, 2007 May 31, 2006 $ $ Accrued directors’ compensations 196,500 7,250 Accrued rental fee 3,412 - Accrued professional fees 83,235 129,136 Accrued other expenses 34,631 40,073 Tax payable 904 204 Payroll payable 21,690 - Welfare 9,588 - Other payable 222,832 16,434 Total $ 572,792 $ 193,097 47 NOTE 8PROPERTIES AND EQUIPMENT The Company’s property and equipment as of May 31, 2007 and 2006 are summarized as follows: May 31, 2007 May 31, 2006 Office equipment and computers $ 61,172 $ 69,631 Less: accumulated depreciation (34,749 ) (35,067 ) 　 　 Property and equipment, net $ 26,423 $ 34,564 NOTE 9ACQUISITION On May 15, 2007, the Company closed the purchase of 100% interest in China Princely Education Technology Development Company Limited (“China Princely”), an authorized accrediting organization for China vocational education located in Beijing, the People’s Republic of China. Under the terms of the purchase agreement, the purchase price that the Company agreed to pay to the shareholders of China Princely is $39,180 (RMB300,000) and 5,400,000 shares of the Company’s restricted common stock. In addition, a $274,258 (RMB2,100,000) of capital injection in China Princely was also due at closing. As of May 31, 2007, we haven’t paid the cash consideration of $39,180 and the $274,258 capital injection. A summary of China Princely assets acquired, liabilities assumed and consideration paid for is as follows: Amount Current assets $ 8,345 Good will 651,082 Property & equipment 4,155 Current liabilities (246,000 ) $ 417,180 Consideration paid Cash $ 39,180 Common Stock 378,000 $ 417,180 The following un-audited pro forma consolidated financial information for the years ended December 31, 2007 and 2006, as presented below, reflects the results of operations of the Company assuming the acquisition occurred on June 1, 2005 and 2006 respectively, and after giving effect to the purchase accounting adjustments. These pro forma results have been prepared for information purposes only and do not purport to be indicative of what operating results would have been had the acquisitions actually taken place on June 1, 2005 and 2006 respectively, and may not be indicative of future operating results. China Princely Years ended May 31 Five months period ended 2007 2006 May 31, 2005 (UN-AUDITED AND IN U.S. DOLLARS) Operating loss $ (1,430,039 ) $ (1,003,952 ) $ (330,284 ) Net income (loss) $ (3,869,146 ) $ (2,972,880 ) $ 73,082 Earnings (loss) per share - basic $ (0.02 ) $ (0.02 ) $ 0.00 Earnings (loss) per share - diluted $ (0.02 ) $ (0.02 ) $ 0.00 48 NOTE 10DUE TO DIRECTORS The amount due to directors as of May 31, 2007 and 2006 represents director fee due to the Company’s directors. The amount due to directors is interest free without maturity date. NOTE 11RELATED PARTY TRANSACTION Following is the summary of related parties transactions for the year ended May 31, 2007: During the year ended May 31, 2007, Hartcourt issued 832,870 shares of common stock valued at $50,875 to its directors for services rendered. The stocks were valued at the average market price for the period for which service were provided. During the year ended May 31, 2007, Hartcourt issued 95,474 shares of the Company’s common stock valued at $6,492 for employee service compensation. The stock were valued at the average market price for the period for which service were provided. Following is the summary of related parties transactions for the year ended May 31, 2006: a) During the fiscal year ended May 31, 2006, Huaqing, a 51% owned subsidiary of the Company, sold $4,375,660 monitors and laptops to its minority shareholder (Shanghai Chengqing Electronics Co., Ltd., formerly known as Shanghai Huaqing Economic Development Co., Ltd). b) During the fiscal year ended May 31, 2006, Hartcourt issued 1,106,073 shares of our common stock valued at $72,120 to its officers, employees and all directors in lieu of cash compensation. NOTE 12GOODWILL Goodwill resulting from the acquisition of China Princely amounted to $651,082 as of May 31, 2007. NOTE 13DISCONTINUED OPERATIONS Control Tech Electronics (Shanghai) Co., Ltd. During the transition period ended May 31, 2005, the Company, via its BVI subsidiary, Hartcourt Capital, Inc., acquired Control Tech, located and operated in China. Control Tech is the distributor of video and audio conference products in mainland China. On November 1, 2004, the Company signed a definitive agreement to purchase a 90% equity interest in Control Tech for a total consideration of $1.96 million. Pursuant to the definitive purchase agreement, the purchase price was to be paid by the issuance of 8,516,902 shares of the Company’s common stock at a value of 0.23 per share. On February 25, 2005, the Company completed all legal procedures to acquire 90% of the capital stock of Control Tech. Due to Company’s share price decline, the purchase price was revised as $1.96 million payable in 19,588,875 shares of Company’s common stock. Since January 1, 2006, the Company decided to cease the operation of Control Tech due to the unsatisfied operating results. The Company has made a provision for the future disposal of Control Tech of US$1,827,990 during the fiscal year ended May 31, 2006. Loss from the discontinued operation of Control Tech during the fiscal year ended May 31, 2006 was US$596,352. The investment in Control Tech US$300,000 has been classified as assets pending for sale on the accompanying consolidated balance sheet as of May 31, 2006. 49 Following is the summary of net assets held for disposition as of May 31: 2007 2006 Assets held for disposition - $2,724,342 Loss from discontinued operations - (596,352) Provision against assets held for disposition - (1,827,990) Net assets held for disposition - $300,000 In September 2006, the Company entered into a definitive sales & purchase agreement to sell its interest in Control Tech. During the fiscal year ended May 31, 2007, US$199,400 was collected, and the remaining balance of $100,600 has been reclassified to other receivable. Shanghai Huaqing Corporation Development Co., Ltd. On February 26, 2007, the Board of Directors approved the resolution to dispose off the operations of Shanghai Jiumeng Information Technology Co., Ltd. (“Shanghai Jiumeng”) and entered into a definitive agreement with Shanghai Shiheng Architecture Consulting Co., Ltd to sell its 100% equity interests in Shanghai Jiumeng Information Technology Co., Ltd. (“Shanghai Jiumeng”), which holds 51% equity interest in Shanghai Huaqing Corporation Development Ltd. (“Shanghai Huaqing”). On June 11, 2007, Shanghai Shiheng Architecture Consulting Co., Ltd (the “Purchaser”) terminated the Sales & Purchase Agreement it had entered into with The Hartcourt Companies, Inc. (the “Company”) on February 26, 2007.The Purchaser refused to consummate the transaction for the agreed upon purchase price.Pursuant to that agreement, the Company would have sold its interest in Shanghai Jiumeng Information Technology Co., Ltd, which holds a 51% equity interest in Shanghai Huaqing Corporation Development Ltd. In June 2007 we have entered into a nonbinding Memorandum of Understanding (the “MOU”) to sell our 51% interest in Shanghai Huaqing Corporation Development Co., Ltd to its minority shareholders. The MOU is subject to execution of a definitive agreement, and subject to the receipt of required third party consents and approvals. The contemplated purchase price is RMB 4,000,000(US$525,491). In addition, a shareholder of Huaqing Shanghai will return 997,550 shares of our common stock to the individual or entity designated by us, while the shares are expected to be sold for US$49,878 (RMB379,668) cash. Following is the summary of net assets held for disposition as of May 31: 2007 2006 Assets held for disposition $3,015,161 $2,564,799 Income (loss) from discontinued operations (90,156) 450,362 Provision against assets held for disposition (2,349,637) - Net assets held for disposition $575,368 $3,015,161 NOTE 14COMMITMENTS AND CONTINGENCIES a) Employment Agreements The current senior management consists of a Chief Executive Officer (“CEO”) and an President & Chief Financial Officer (“CFO”). Each of the Company’s executive employment agreements stipulate that senior executives, CEO and President & CFO of the Company, can be terminated without causes with a written notice of 90 days or less. Effective from June 1, 2004, Carrie Hartwick was added to her responsibilities as President and CFO the responsibility of CEO. The new employment agreement was signed on March 9, 2005. The compensation was US$150,000 payable in equal monthly installment of US$12,500 cash.Ms Hartwick was granted an option to purchase 15 million shares of common stock at 0.09 per share. Subsequent to the year, on May 31, 2006, the Board of Directors of the Company accepted the resignation of Ms. Carrie Hartwick from CEO & President as well as the director, due to her personal reasons. On May 31, 2006, the Board of Directors of the Company appointed Mr. Victor Zhou to be the acting Chief Executive Officer, effective on June 1, 2006. Mr. Victor Zhou’s employment agreement was signed on June 1, 2006. The compensation includes a monthly salary of $8,333. In addition, Mr. Victor Zhou was granted 10,000,000 stock options with excise price of $0.04. The stock option veting schedule is as following: 50 n 2,000,000 stock options vested on August 30, 2006. n 6,000,000 stock options with three installments of 2,000,000 options each vested upon each successful new business acquisition of the Company. n 2,000,000 stock options vested upon each full profitable year. On September 1, 2006, the Board of Directors of the Company promoted Mr. Victor Zhou to be the Chief Executive Officer. The Company signed the new employment contract with Mr. Zhou on September 1, 2006. The compensation includes an annual base salary of $100,000, payable by equal monthly installment of US$8,333 cash. In addition, Mr. Victor Zhou was granted 11,000,000 stock options with excise price of $0.05. The stock option vesting schedule is as following. These options replace the options that were granted on June 1, 2006.: n 7,500,000 stock options vested pro rata over 2 years of the employment contract period. n 2,000,000 stock options vested upon each successful new business acquisition of the Company. n 1,500,000 stock options vested upon each full profitable year. On December 5, 2006, the Compensation Committee increased Mr. Zhou’s annual base salary to $150,000 effective September 1, 2006. The options remain unchanged. On May 31, 2006, the Board of Directors of the Company appointed Mr. Yungeng Hu to be the President & Chief Financial Officer, effective on June 1, 2006. Mr. Yungeng Hu’s employment agreement was signed on June 1, 2006. The compensation includes an annual base salary of $150,000, payable by equal monthly installment of US$12,500 cash. In addition, Mr. Yungeng Hu was granted 11,000,000 stock options with excise price of $0.04. The stock option vesting schedule is as following: n 7,500,000 stock options vested pro rata over 2 years of the employment contract period. n 2,000,000 stock options vested upon each successful new business acquisition of the Company. n 1,500,000 stock options vested upon each full profitable year b) Operating Leases The Company leases its offices and facilities under long-term, non-cancelable lease agreements expiring at various dates through August 4, 2007. The non-cancelable operating lease agreements provide that the Company pays certain operating expenses applicable to the leased premises according to the Chinese Law. Rental expense for the fiscal year ended May 31, 2007 and 2006 were $38,240 and $36,716, respectively. In July 2007, the Company moved its principal office to a new place and entered into a 2-year non-cancelable lease agreement. The future minimum annual lease payments required under this operating lease are as follows: Year Ending May 31 Payments 2008 $ 108,690 c) Legal Proceedings Hartcourt Hi-Tech Investment (Shanghai) Inc. filed a compliant against Beijing Yi Zhi He Lian Information Technology Co., Ltd for returning RMB 1,000,000 which they owed the Company. On December 19, 2006, Beijing Shi Jing Shan District Court entered the Judgment in this case. The court found that Hartcourt Hi-Tech Investment (Shanghai) Inc. has no rights to file the compliant against Beijing Yi Zhi He Lian Information Technology Co., Ltd. unless designated by Hartcourt Capital, Inc., which signed and bound by the acquisition agreement. The courts issued an order overruling the compliant from Hartcourt Hi-Tech Investment (Shanghai)., Inc. as the plaintiff. The plaintiff can appeal to Beijing No. 1 Intermediate People’s Court if objecting to the rule. The Company has prepared additional lawsuit material and lodged the petition to appeal to Beijing No. 1 Intermediate People’s Court. On August 10, 2007, Hartcourt Capital Inc filed law suit in the Beijing No. 1 Intermediate People’s Court against Beijing Yi Zhi He Lian Information Technology Co., Ltd for returning RMB 1,000,000 which they owed the Company. The law suit is in the initial stage and the outcome cannot be estimated as of May 31, 2007. 51 NOTE 15 INCOME TAXES At May 31, 2007 and 2006, the Company had net operating loss for tax purposes of approximately $3,377,000 and $3,373,000. The net operating loss carry forward may be used to reduce taxable income through the year 2027. The gross deferred tax asset balance as of May 31, 2007 and 2006 was $1,306,000 and $1,305,000 respectively. A 100% valuation allowance has been established against the deferred tax assets, as the utilization of the loss carry forward cannot reasonably be assured. Components of deferred tax asset are as follows: May 31, 2007 May 31, 2006 Deferred tax asset $ 1,306,000 $ 1,305,000 Less: valuation allowance (1,306,000 ) (1,305,000 ) $ $ The following is a reconciliation of the income tax rate to the income taxes reflected in the Statement of Operations: May 31, 2007 May 31, 2006 Tax expense (credit) at statutory rate-federal $ (1,188,000 ) $ (1,187,000 ) State tax expense (credit) net of federal tax (118,000 ) (118,000 ) Valuation allowance 1,306,000 1,305,000 Foreign income tax - 309,000 Tax expense at actual rate $ - $ 309,000 Income tax expense for the year ended May 31, 2007 and 2006 is $0 and $309,000 respectively consists of tax on income of the Company’s subsidiary in China which is now part of discontinued operations as of May 31, 2007. NOTE 16CURRENT VULNERABILITY DUE TO CERTAIN CONCENTRATIONS The Company's operations are carried out in the PRC. Accordingly, the Company's business, financial condition and results of operations may be influenced by the political, economic and legal environments in the PRC, by the general state of the PRC's economy. The Company's business may be influenced by changes in governmental policies with respect to laws and regulations, anti-inflationary measures, currency conversion and remittance abroad, and rates and methods of taxation, among other things. NOTE 17SUBSEQUENT EVENTS (UNAUDITED) In June 2007, the Company entered into a memorandum of understanding to sell its 51% equity interest in Shanghai Huaqing to its minority shareholders. Pursuant to the MOU, the cash proceeds from the sale will be RMB4,000,000 (US$525,491). In addition, a shareholder of Huaqing Shanghai will also return 997,550 shares of our common stock to the individual or entity designated by the Company, while the shares is expected to be sold for US$49,878 (RMB379,668) cash. The transaction must be approved by the Company’s stockholders. The Company is in the process of filing the proxy statement to secure such approval with the United States Securities and Exchange Commission and will distribute the proxy statement and seek to obtain the necessary stockholders approval following the effectiveness of such proxy statement. 52 In June 2007, the Company entered into a Memorandum of Understanding with Chongqing Zhengda Software Group Co., Ltd to acquire 100% equity interests in its two subsidiaries: Chongqing Zhengda Education Group and Chongqing Zhengda Hengling Co., Ltd. We have conducted due diligence for the proposed acquisition and a proxy statement for this transaction will be sent out to the selling shareholders for approval. NOTE 18RECLASSIFICATION Certain prior period amounts have been reclassified to conform to the year ended May 31, 2007 presentation. 53 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE. None. ITEM 9A. CONTROLS AND PROCEDURES. We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed by us in the reports that we file or submit to the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified by the Securities and Exchange Commission’s rules and forms, and that information is accumulated and communicated to our management, including our Chief Executive Officer and our Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. The effectiveness of our disclosure controls and procedures is subject to certain limitations, including the exercise of judgment in designing, implementing and evaluating the controls and procedures, the assumptions used in identifying the likelihood of future events, and the inability to eliminate errors or misconduct completely. As a result, there can be no assurance that our disclosure controls and procedures will detect all errors or fraud. By their nature, any system of internal control, including our system, can provide only reasonable assurance regarding management’s control objectives. Under the supervision and with the participation of our management, including our Chief Executive Officer and our Chief Financial Officer, we evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934) as of May 31, 2007, the end of the period covered by this report. Based on that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures were effective as of May 31, 2007. Management does not expect that the Company’s disclosure controls and procedures or its internal control over financial reporting will prevent or detect all errors and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control systems are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Because of the inherent limitations in a cost-effective control system, no evaluation of internal control over financial reporting can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of a simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. Changes in Internal Control over Financial Reporting During the fiscal year ended May 31, 2007, there was no change in our internal control and procedures over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Management’s Report on Internal Control Over Financial Reporting Our management’s report on internal control over financial reporting included in Part II, Item9A, on page 56, of this Form 10-K. 54 ITEM 9B. OTHER INFORMATION. None. PART III ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Board of Directors The following table sets forth certain information regarding our Board of Directors and Executive Officers, as ofAugust 17, 2007: Director Name Age Position Victor Zhou 38 Chief Executive Officer and Director Yungeng Hu 42 Chief Financial Officer, President and Director Wilson W. S. Li(1) 45 Director Billy Y.N. Wang(1)(2) 43 Director Geoffrey Wei (2) 40 Director There are no family relationships between any director or executive officer and any other director or executive officer of Hartcourt.With the exception of Mr. Zhou and Mr. Hu, all directors are independent under the independence standards applicable to the Company. (1) Member of the Audit Committee (2) Member of the Compensation Committee Set forth below is the biographical information on all directors. VICTOR ZHOU, age 38 Victor Zhou has been a director of the Company since 2004.Mr. Zhou was acting Chief Executive Officer from June 1, 2006 to August 31, 2006.On September 1, 2006 Mr. Zhou was appointed Chief Executive Officer of the Company.Previously, Mr. Zhou was the President of Fixed Assets Investment of Huatai Securities, one of the top ten securities firms in China, since November 2003. He was with Huatai Securities since 1997 and served in other senior management positions with increasing responsibilities. Before joining Huatai Securities, Mr. Zhou was the General Manager with Jiangsu Securities from 1993 until 1997. Mr. Zhou has extensive experiences in securities trading, private equity investment, and asset management. Mr. Zhou received his B.A. in Economics from Hunan University and EMBA degree from China Europe International Business School. YUNGENG HU, age 42. Yungeng Hu has been a director of the Company since 2006.Mr Hu has serves as President and Chief Financial Officer of the Company since June 1, 2006.Mr. Hu was a senior banker with several financial institutions. Before joining Hartcourt, Dr. Hu served as a Managing Director of Investment Banking at CLSA, bringing his substantial experience to the firm’s China operations, in the areas of ECM and M&A. Prior to CLSA, Mr. Hu was the General Manager of Hangzhou Hyatt Hotel for two years. Mr. Hu holds an MBA from Helsinki School of Economics and a Ph.D from New York University. WILSON W.S. LI, age 45. Wilson W.S. Li has been a director of Company since 2004.Dr. Li has been the First Vice President of Shenzhen Capital Group, the largest Chinese investment holding company, since August 1999. Prior to that, he served in the Shenzhen Planning Bureau. Dr. Li has extensive experience in fund management, risk control, investment, and international business. Dr. Li received his Masters degree in Social Science from Zhongshan University, Ph.D. in Management Science from Xian Jiaotong University and Ph.D. in Public Administration & Government Policy from the Chinese Academy of Social Science. 55 BILLY Y.N. WANG, age 43. Dr. Billy Y.N. Wang has been a director of the Company since 2002. Dr. Wang has been the Country Manager of NCH Corp China, a multi-national chemical company with more than three subsidiaries in China, since 1997. From 1994 to 1997, Dr. Wang was the President of Xibic Enterprises Ltd. and Senior Consultant at WCE, specializing in international business development and technology transfer. From 1991 to 1997, Dr. Wang served as the Advisor for the Office of International Trade of Washington D.C. Dr. Wang obtained his Masters and Doctorate degrees in Chemical Engineering from the University of Virginia, and Bachelors degree from the University of Massachusetts. GEOFFREY WEI, CICPA, age 40.Geoffrey has been a director of the Company since 2002. Mr. Wei is a principle partner of WHCD, a Chinese CPA firm. From September 2002 to September 2004, Mr. Wei was the CFO of GreenWare Technologies, A Chinese company. Mr. Wei was the interim CFO, Vice President and Chief Accountant for Netease.com Inc (Nasdaq NM: NTES) from February 2000 to September 2001. He also worked in audit, tax, and business advisory divisions of PriceWaterhouseCoopers and KPMG, both in China and abroad. Mr. Wei received his Bachelors degree from Beijing Polytechnic University. Audit Committee and Audit Committee Financial Expert On February 27, 2006, the Board of Directors of the Company accepted the resignation of Mr. Geoffrey Wei as the Chairman of Audit Committee due to personal reasons. Currently our Audit Committee is comprised of two members of our Board of Directors: Wilson Li & Billy Y.N. Wang, both of whom are independent under applicable securities laws and regulations. Wilson Li is the Chairman of the Audit Committee and the Committee’s financial expert. Board Meetings and Committee Meetings During the year ended May 31, 2007, the Board heldseven board meetings.All directors attended all meetings except Geoffrey Wei absent from two Board meetings. The Compensation Committee held two meetings, with no member absent. The Audit Committee held one meeting, with no member absent. Changes to Security Holder Recommendation Procedures for Nominees to Board of Directors None. Section 16(a) Beneficial Ownership Reporting Compliance The officers and directors of The Hartcourt Companies, Inc. listed below, failed to file on a timely basis reports required by Section 16(a) of the Exchange Act during the most recent fiscal year or prior fiscal years. Number of late reports. Number of transactions that were not reported on a timely basis. Any known failure to file a required Form. Yungeng Hu 3 1 Failed to file an initial Form 3 and a Form 4 for each transaction for which it was required Wilson Li 5 13 Failed to file an initial Form 3 and a Form 4 for each transaction for which it was required Billy Y.N. Wang 5 2 Failed to file an initial Form 3 and a Form 4 for each transaction for which it was required Geoffrey Wei 7 16 Failed to file an initial Form 3 and a Form 4 for each transaction for which it was required Victor Zhou 5 6 Failed to file an initial Form 3 and a Form 4 for each transaction for which it was required 56 Code of Ethics We have adopted a corporate code of ethics, which is applicable to our principal officers. A copy of the code of ethics is filed as an exhibit to this annual report. We believe that our code of ethics is reasonably designed to deter wrongdoing and promote honest and ethical conduct; provide full, fair, accurate, timely and understandable disclosure in public reports; comply with applicable laws; ensure prompt internal reporting of violations of our code of ethics; and provide accountability for adherence to our code of ethics.A copy of the code of ethics is available without charge to any person who submits a written request Ms. Ni Tingting, The Hartcourt Companies, Inc., Room 1405, China Enterprise Tower Complex, No. 2, Hua Shan Road, Shanghai, China 200040. 57 ITEM 11.
